Exhibit 10.2

LOAN AGREEMENT

DATED AS OF AUGUST 24, 2006

AMONG

JARDEN RECEIVABLES, LLC, AS BORROWER,

JARDEN CORPORATION, AS INITIAL SERVICER,

THREE PILLARS FUNDING LLC, AS LENDER,

AND

SUNTRUST CAPITAL MARKETS, INC., AS ADMINISTRATOR



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE

ARTICLE I. DEFINITIONS

   1

Section 1.1

 

Defined Terms

   1

Section 1.2

 

Other Definitional Provisions

   22

Section 1.3

 

Other Terms

   22

Section 1.4

 

Computation of Time Periods

   22

Section 1.5

 

Continuance of Significance Events

   22

ARTICLE II. LENDER’S COMMITMENT, BORROWING PROCEDURES AND LENDER NOTES

   22

Section 2.1

 

Lender’s Commitment

   22

Section 2.2

 

Borrowing Procedures

   23

Section 2.3

 

Funding

   23

Section 2.4

 

Representation and Warranty

   23

Section 2.5

 

Extension of Lender’s Commitment

   23

Section 2.6

 

Voluntary Termination of Lender’s Commitment; Reduction of Facility Limit

   24

Section 2.7

 

Note

   24

ARTICLE III. INTEREST, FEES, ETC.

   25

Section 3.1

 

Interest Rates

   25

Section 3.2

 

Interest Payment Dates

   25

Section 3.3

 

Applicable Interest Rates

   26

Section 3.4

 

Fees

   26

Section 3.5

 

Computation of Interest and Fees

   26

ARTICLE IV. REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS

   26

Section 4.1

 

Repayments and Prepayments

   26

Section 4.2

 

Application of Collections

   27

Section 4.3

 

Application of Certain Payments

   28

Section 4.4

 

Due Date Extension

   28

Section 4.5

 

Timing of Payments

   28

ARTICLE V. SECURITY INTEREST

   29

Section 5.1

 

Grant of Security

   29

Section 5.2

 

Administrator Appointed Attorney-in-Fact

   29

Section 5.3

 

Administrator May Perform

   30

Section 5.4

 

Release of Collateral

   30

 

i



--------------------------------------------------------------------------------

ARTICLE VI. INCREASED COSTS, ETC.

   31

Section 6.1

 

Increased Costs

   31

Section 6.2

 

Broken Funding Costs

   32

Section 6.3

 

Withholding Taxes

   32

ARTICLE VII. CONDITIONS TO BORROWING

   32

Section 7.1

 

Initial Loan

   32   7.1.1  

Resolutions

   32   7.1.2  

Consents, etc

   32   7.1.3  

Incumbency and Signatures

   32   7.1.4  

Good Standing Certificates

   33   7.1.5  

Financing Statements

   33   7.1.6  

Search Reports

   33   7.1.7  

Fee Letter; Payment of Fees

   33   7.1.8  

Receivables Contribution and Sale Agreement

   33   7.1.9  

Opinions of Counsel

   34   7.1.10  

Lender Note

   34   7.1.11  

Monthly Report

   34   7.1.12  

Lock Box Account Agreements

   34   7.1.13  

Releases

   34   7.1.14  

Performance Undertaking

   34   7.1.15  

Intercreditor Agreement

   34   7.1.16  

Other

   34

Section 7.2

 

All Advances

   34   7.2.1  

No Default, etc.

   34   7.2.2  

Borrowing Request, etc.

   34   7.2.3  

Commitment Termination Date

   35   7.2.4  

Accounts

   35

ARTICLE VIII. REPRESENTATIONS AND WARRANTIES

   35

Section 8.1

 

Existence and Power

   35

Section 8.2

 

Power and Authority; Due Authorization, Execution and Delivery

   35

Section 8.3

 

No Conflict

   36

Section 8.4

 

Governmental Authorization

   36

Section 8.5

 

Actions, Suits

   37

Section 8.6

 

Binding Effect

   37

Section 8.7

 

Accuracy of Information

   37

Section 8.8

 

Margin Regulations; Use of Proceeds

   38

Section 8.9

 

Good Title

   38

Section 8.10

 

Perfection

   38

Section 8.11

 

Places of Business and Locations of Records

   38

Section 8.12

 

Accounts

   38

Section 8.13

 

No Material Adverse Effect

   39

Section 8.14

 

Names

   39

 

ii



--------------------------------------------------------------------------------

Section 8.15

 

Ownership of the Borrower; No Subsidiaries

   39

Section 8.16

 

Not an Investment Company

   39

Section 8.17

 

Compliance with Credit and Collection Policy

   39

Section 8.18

 

Solvency

   39

Section 8.19

 

Eligible Receivables

   40

Section 8.20

 

Sales by Originators

   40

Section 8.21

 

Ordinary Course of Business

   40

ARTICLE IX. COVENANTS OF BORROWER AND SERVICER

   40

Section 9.1

 

Affirmative Covenants

   40   9.1.1  

Compliance with Laws, Etc.

   40   9.1.2  

Preservation of Legal Existence

   40   9.1.3  

Performance and Compliance with Receivables

   41   9.1.4  

Credit and Collection Policy

   41   9.1.5  

Reporting Requirements

   42   9.1.6  

Use of Proceeds

   44   9.1.7  

Separate Legal Entity

   44   9.1.8  

Adverse Claims on Receivables

   45   9.1.9  

Further Assurances

   45   9.1.10  

Servicing

   46   9.1.11  

Inspection

   46   9.1.12  

Cooperation

   46   9.1.13  

Facility

   46   9.1.14  

Accounts

   47

Section 9.2

 

Negative Covenants

   47   9.2.1  

Sales, Liens, Etc

   47   9.2.2  

Mergers, Acquisitions, Sales, Subsidiaries, etc

   47   9.2.3  

Change in Business; Change in Credit and Collection Policy

   48   9.2.4  

Other Debt

   48   9.2.5  

Organizational Documents

   48   9.2.6  

Jurisdiction of Organization; Location of Records

   48   9.2.7  

Financing Statements

   49   9.2.8  

Business Restrictions

   49   9.2.9  

Other Agreements; Performance Undertaking

   49

ARTICLE X. SIGNIFICANT EVENTS AND THEIR EFFECT

   49

Section 10.1

 

Events of Default

   49  

10.1.1

 

Non-Payment of Loans, Etc

   49  

10.1.2

 

Non-Compliance with Other Provisions

   50  

10.1.3

 

Breach of Representations and Warranties

   50  

10.1.4

 

Bankruptcy

   50  

10.1.5

 

Tax and ERISA Liens

   50

Section 10.2

 

Amortization Events

   50   10.2.1  

Servicer Event of Default

   50   10.2.2  

Collateral Reporting

   50

 

iii



--------------------------------------------------------------------------------

 

10.2.3

 

Borrowing Base Deficit

   50  

10.2.4

 

Default Ratio

   51  

10.2.5

 

Dilution Ratio

   51  

10.2.6

 

Delinquency Ratio

   51  

10.2.7

 

Accounts Receivable Turnover Ratio

   51  

10.2.8

 

Event of Default

   51  

10.2.9

 

Validity of Transaction Documents

   51  

10.2.10

 

Termination Date

   51  

10.2.11

 

Performance Undertaking

   51  

10.2.12

 

Change of Control

   51  

10.2.13

 

Judgments

   51

Section 10.3

 

Effect of Significant Event

   52  

10.3.1

 

Optional Termination

   52  

10.3.2

 

Automatic Termination

   52  

10.3.3

 

Notice to Rating Agencies

   52

ARTICLE XI. THE SERVICER

   52

Section 11.1

 

Jarden as Initial Servicer

   52

Section 11.2

 

Certain Duties of the Servicer.

   52  

11.2.1

 

Authorization to Act as the Borrower’s Agent

   52  

11.2.2

 

Servicer to Act as Collection Agent

   53  

11.2.3

 

Collections

   55  

11.2.4

 

Settlement

   56

Section 11.3

 

Servicing Compensation

   56

Section 11.4

 

Agreement Not to Resign

   56

Section 11.5

 

Designation of the Servicer

   57

Section 11.6

 

Termination

   57

Section 11.7

 

Servicer Events of Default

   57  

11.7.1

 

Failure to Make Payments and Deposits

   57  

11.7.2

 

Non-Compliance with Other Provisions

   57  

11.7.3

 

Delegation

   57  

11.7.4

 

Breach of Representations and Warranties

   57  

11.7.5

 

Bankruptcy

   57  

11.7.6

 

Judgments

   57  

11.7.7

 

Cross-Default to Material Debt

   58

ARTICLE XII. ADMINISTRATOR

   59

Section 12.1

 

Authorization and Action

   59

Section 12.2

 

Delegation of Duties

   59

ARTICLE XIII. ASSIGNMENTS

   59

Section 13.1

 

Restrictions on Assignments

   59

Section 13.2

 

Documentation

   60

Section 13.3

 

Rights of Assignees

   60

Section 13.4

 

Transfer and Maintenance of Register

   60

 

iv



--------------------------------------------------------------------------------

ARTICLE XIV. INDEMNIFICATION

   60

Section 14.1

  

General Indemnity of the Borrower

   60

Section 14.2

  

Indemnity of the Servicer

   61

ARTICLE XV. MISCELLANEOUS

   61

Section 15.1

  

No Waiver; Remedies

   61

Section 15.2

  

Amendments, Etc.

   62

Section 15.3

  

Notices, Etc.

   62

Section 15.4

  

Costs, Expenses and Taxes

   63

Section 15.5

  

Binding Effect; Survival

   63

Section 15.6

  

Captions and Cross References

   63

Section 15.7

  

Severability

   64

Section 15.8

  

Governing Law

   64

Section 15.9

  

Counterparts

   64

Section 15.10

  

Submission to Jurisdiction; Waiver of Trial by Jury

   64

Section 15.11

  

No Recourse Against Lender

   64

Section 15.12

  

No Proceedings

   65

Section 15.13

  

Confidentiality

   65

Section 15.14

  

Entire Agreement

   65

Section 15.15

  

Limitation on Payments

   66

Section 15.16

  

Acknowledgment of a Notice

   66

EXHIBITS AND SCHEDULES

 

EXHIBIT A    Form of Borrowing Request EXHIBIT B    Form of Lender Note EXHIBIT
C    Form of Monthly Report EXHIBIT D    Form of Borrowing Base Certificate
EXHIBIT E    Form of Performance Undertaking EXHIBIT F    Concentration Limits
EXHIBIT G    Form of Notice of Prepayment EXHIBIT H    Form of Authorization
Certificate SCHEDULE A    Coleman IRB Indentures SCHEDULE B    Coleman IRB
Leases SCHEDULE 8.12    Lock-Boxes and Lock-Box Accounts SCHEDULE 9.1.5   
Procedures Review Requirements SCHEDULE 15.3    Notice Addresses

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made and entered into as of August 24, 2006, among:

(a) JARDEN RECEIVABLES, LLC, a Delaware limited liability company (the
“Borrower”),

(b) JARDEN CORPORATION, a Delaware corporation (together with its successors,
“Jarden”), in its capacity as the initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”),

(c) THREE PILLARS FUNDING LLC, a Delaware limited liability company (together
with its successors and permitted assigns, the “Lender”), and

(d) SUNTRUST CAPITAL MARKETS, INC., a Tennessee corporation, as agent and
administrator for the Lender (in such capacity, together with its successor and
assigns in such capacity, the “Administrator”).

BACKGROUND

1. The Borrower desires that the Lender extend financing to the Borrower.

2. The Lender is willing to extend such financing on the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, (a) capitalized terms used
and not otherwise defined in this Agreement or the exhibits hereto are used with
the meanings attributed thereto in the Receivables Contribution and Sale
Agreement (hereinafter defined), and (b) the following terms have the following
meanings:

“Accounts Receivable Turnover Ratio” means, for any Calculation Period, the
ratio computed as of the most recent Calculation Date by dividing (a) the
aggregate amount of Credit Sales during the 12 months ending on such Calculation
Date by (b) the average month-end amount of the aggregate Unpaid Balance of
Receivables during the 12 months ending on such Calculation Date.

“Additional Information Report” means any information, document, record or
report delivered pursuant to Section 9.1.5(f) of the Agreement.

“Administrator” has the meaning set forth in the preamble to this Agreement.

 

1



--------------------------------------------------------------------------------

“Advance” means the Loans made on any given date.

“Advance Rate” means the percentage equal to (a) 100% minus (b) the Reserve
Percentage.

“Adverse Claim” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, capitalized lease or other title retention agreement).

“Affected Party” means each of the Lender, any Liquidity Bank, any Support
Provider, any permitted assignee of any of the foregoing, any holder of a
participation interest in the rights and obligations of any of the foregoing,
and any holding company of Bank.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (i) is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of the combined voting
power of the controlled Person (giving effect to the relative voting rights
associated with the voting securities or other voting interests held by the
controlling Person) or (ii) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of equity interests, by contract or otherwise;
provided that under no circumstance shall the Administrator or the Lender be
deemed to be an Affiliate of the Borrower or vice versa.

“Aggregate Eligible Balance” means, on any date of determination, (i) the
aggregate Unpaid Balance of all Eligible Receivables at such time minus
(ii) Estimated Contractual Dilutions.

“Agreement” means this Loan Agreement, as it may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof.

“Alternative Rate” means:

(a) for any Interest Period while the LIBOR Rate is unavailable, an interest
rate per annum equal to the sum of (i) the Base Rate, plus (ii) the Applicable
Margin,

(b) for any Interest Period until the Lender has received not less than three
(3) Business Days’ prior notice that the Borrower wishes to select a LIBOR Rate,
an interest rate per annum equal to the sum of (i) the Base Rate, plus (ii) the
Applicable Margin, and

(c) at all other times, an interest rate per annum equal to the sum of (i) the
LIBOR Rate applicable to such Interest Period, plus (ii) the Applicable Margin.

 

2



--------------------------------------------------------------------------------

“Alternative Rate Loan” means any Loan that is not funded with Commercial Paper
Notes, including, without limitation, any Loan from and after the time, if any,
when the Lender transfers such Loan, or borrows to finance such Loan, under its
Liquidity Agreement.

“Amortization Event” means any of the events described in Section 10.2.

“Applicable Margin” has the meaning specified in the Fee Letter.

“Authorized Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of any Person
and, in the case of Originators, Servicer and Borrower, any additional person or
persons authorized pursuant to a duly executed and completed authorization
certificate substantially in the form of Exhibit H hereto.

“Bank” means SunTrust Bank, a Georgia banking corporation.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq., as amended.

“Base Rate” means, on any date of determination, a fluctuating rate of interest
per annum equal to the higher of (a) the Prime Rate, or (b) the Federal Funds
Rate most recently determined by the Bank plus 0.50% per annum.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Financial Statements” means the financial statements required to be
delivered by the Borrower described in Section 9.1.5(a)(i) of the Agreement.

“Borrower Representation” means any representation or warranty made by the
Borrower to the Administrator and the Lender contained in Article VIII of the
Agreement.

“Borrower’s Account” means account no 5801010603 at LaSalle Bank National
Association in Chicago, Illinois, ABA #071000505.

“Borrowing Base” means, on any date of determination, an amount equal to the
product of (a) the Advance Rate as of the most recent Calculation Date times
(b) an amount equal to (i) Aggregate Eligible Balance at such time, minus
(ii) the aggregate Excess Concentration Amount for all Obligors at such time.

“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit D hereto, duly executed by an Authorized Officer of the Servicer.

“Borrowing Base Deficit” means, on any date of determination, an amount equal to
the excess, if any, of (a) the aggregate principal amount of all outstanding
Advances at such time over (b) the sum of (i) the Borrowing Base plus (ii) all
Collections on deposit at such time in the Collection Account.

“Borrowing Base Reporting Date” means the 22nd day of each month hereafter (or,
if any such date is not a Business Day, the next succeeding Business Day).

 

3



--------------------------------------------------------------------------------

“Borrowing Request” means a notice in the form of Exhibit A specifying the date
and amount of the requested Advance and the duration of the requested CP Tranche
Period.

“Broken Funding Costs” means:

(a) for any CP Loan which (i) has its principal reduced on any date other than
the last day of the applicable CP Tranche Period or (ii) which is assigned by
the Lender to its Liquidity Banks under the Liquidity Agreement or any other
applicable Support Agreement, an amount equal to the excess, if any, of (A) the
amount of interest that would have accrued at the Commercial Paper Rate during
the remainder of the applicable Interest Periods or CP Tranche Periods for the
Commercial Paper Notes subsequent to the date of such reduction or assignment of
the principal of such Loan if such reduction or assignment had not occurred,
over (B) the sum of (1) to the extent all or a portion of such principal is
allocated to another Loan, the amount of interest actually accrued during the
remainder of such period on such principal for the new Loan, and (2) to the
extent such principal is not allocated to another Loan, the income, if any,
actually received during the remainder of such period by the holder of such Loan
from investing the portion of such principal not so allocated,

(b) for any CP Loan or LIBOR Loan not prepaid following delivery of any
prepayment notice, the reasonable expenses, if any, actually incurred by the
applicable the Lender following receipt of such prepayment notice and in
connection therewith, and

(c) for any LIBOR Loan that is prepaid on a date other than the last day of its
Interest Period, the excess, if any, of (A) the amount of interest that would
have accrued at the LIBOR Rate during the remainder of the applicable Interest
Periods subsequent to the date of such prepayment if such prepayment had not
occurred, over (B) the sum of (1) to the extent all or a portion of such
principal is allocated to another Loan, the amount of interest actually accrued
during the remainder of such period on such principal for the new Loan, and
(2) to the extent such principal is not allocated to another Loan, the income,
if any, actually received during the remainder of such period by the holder of
such Loan from investing the portion of such principal not so allocated

All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which (a) commercial banks in New York, New
York, and Atlanta, Georgia, are not authorized or required to be closed and The
Depository Trust Company of New York is open for business, and (b) in the case
of a Rate Setting Date for Loans bearing interest by reference to the LIBOR
Rate, banks are open for business in London, England.

“Calculation Date” means the last day of each Calculation Period.

“Calculation Period” means a calendar month.

 

4



--------------------------------------------------------------------------------

“Charge-Off” means a Receivable not previously deemed a Defaulted Receivable
that is written-off by the Servicer or should, in accordance with the Credit and
Collection Policy, be written-off.

“Closing Date” means August 24, 2006.

“Coleman” means The Coleman Company, Inc., a Delaware corporation.

“Coleman IRB Indentures” means, collectively, (a) each of the indenture and each
supplemental indenture listed on Schedule A hereto and (b) each supplemental
indenture entered into by Coleman after the Closing Date on substantially the
same terms as the Coleman IRB Indentures entered into prior to the Closing Date.

“Coleman IRB Leases” means collectively, (a) each lease and each supplemental
lease listed on Schedule B hereto and (b) each supplemental lease entered into
by Coleman after the Closing Date on substantially the same terms as the Coleman
IRB Leases entered into prior to the Closing Date.

“Collateral” has the meaning set forth in Section 5.1(a).

“Collection Account” means that certain deposit account maintained with the Bank
in Borrower’s name which is to be identified as “Jarden Receivables, LLC
Collection Account” and which is pledged, on a first-priority basis, to the
Administrator pursuant to Section 5.1(a).

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper Notes” means short-term promissory notes issued by the Lender
to fund its Loans or investments in receivables or other financial assets.

“Commercial Paper Rate” means, for any CP Tranche Period, a rate per annum equal
to the sum of (i) the rate or, if more than one rate, the weighted average of
the rates, determined by converting to an interest-bearing equivalent rate per
annum the discount rate (or rates) at which the Commercial Paper Notes
outstanding during such CP Tranche Period have been or may be sold by any
placement agent or commercial paper dealer selected by the Administrator, plus
(ii) the commissions and charges charged by such placement agent or commercial
paper dealer with respect to such Commercial Paper Notes, expressed as a
percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum.

“Commitment Termination Date” means, the earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date of any termination of the Lender’s
Commitment pursuant to Section 2.6, (iii) the effective date on which the
Lender’s Commitment is terminated pursuant to Section 10.3, and (iv) the
Liquidity Termination Date of the Lender.

 

5



--------------------------------------------------------------------------------

“Concentration Limit” has the meaning set forth in Exhibit F hereto.

“Contract” means either (i) a written agreement between an Originator and an
Obligor, or (ii) an invoice issued by an Originator to an Obligor, in either of
the foregoing cases, pursuant to which such Obligor is obligated to pay for
goods, merchandise and/or services.

“Contractual Dilution” means, with respect to any Receivable, the applicable
Obligor’s right to receive (a) any rebate for cash payment, (b) any rebate for
volume purchases or co-op advertising programs, (c) any credit for new product
returns but not for guaranteed sales, and (d) any credit issued to cancel
invoices issued in error.

“Covered Taxes” means Taxes other than Excluded Taxes.

“CP Loan” means a Loan made by the Lender at any time it is funded or maintained
with the proceeds of Commercial Paper Notes.

“CP Tranche Period” means a period of days from one (1) Business Day up to the
number of days necessary to extend such period to include the next Distribution
Date, commencing on a Business Day which period is either (i) requested by the
Borrower and agreed to by the Lender or (ii) in the absence of such request and
agreement, selected by the Lender (it being understood that the goal shall be to
select a period which ends on or as close to the next Distribution Date as
possible).

“Credit and Collection Policy” means, with respect to any Receivable, credit and
collection policies and practices relating to Contracts and Receivables existing
on the Closing Date and delivered to the Borrower and the Administrator prior to
the Closing Date, as modified from time to time in accordance with
Section 9.2.3.

“Credit Sales” means, for any Calculation Period, the aggregate amount of all
trade receivables with credit terms of any kind originated by all Originators
during such Calculation Period.

“Days Sales Outstanding Ratio” means, for any Calculation Period, the ratio
computed as of the most recent Calculation Date by dividing (a) 360 by (b) the
Accounts Receivable Turnover Ratio for the most recent Calculation Period.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money, (ii) all indebtedness of such Person for the deferred
purchase price of property or services (other than property and services
purchased, and expense accruals and deferred compensation items arising, in the
ordinary course of business), (iii) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments (other than performance,
surety and appeal bonds arising in the ordinary course of business), (iv) all
indebtedness (excluding prepaid interest thereon) of such Person created or
arising under any conditional sale or other title retention agreement which is
secured by a Lien on property owned or being purchased by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(v) all obligations of such Person under leases which have been or should be, in
accordance with GAAP, recorded as capital leases, to the extent required to be
so recorded, (vi) all

 

6



--------------------------------------------------------------------------------

reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities (other than
letters of credit in support of trade obligations or in connection with workers’
compensation, unemployment insurance, old-age pensions and other social security
benefits in the ordinary course of business), (vii) all net obligations of such
Person in respect of interest rate swap, cap, collar, swaption, option or
similar agreements, (viii) all obligations arising in connection with a sale or
other transfer of any of such Person’s financial assets which are, or are
intended to be, classified as loans for federal tax purposes, and (ix) all Debt
referred to in clauses (i) through (viii) above guaranteed directly or
indirectly by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (A) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (B) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss in respect of such Debt, (C) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (D) otherwise to assure a creditor
against loss in respect of such Debt (it being understood that, unless such
Person shall have assumed or become liable for the payment of such Debt, the
amount of such Debt shall be the lesser of (A) the fair market value of the
property securing such Debt and (B) the stated principal amount of such Debt)
and (y) so long as Coleman is the owner of all of the outstanding industrial
revenue bonds issued pursuant to the Coleman IRB Indentures, the obligations of
Coleman under the Coleman IRB Indentures and the Coleman IRB Leases shall not be
considered Indebtedness.

“Default Rate” means the sum of (i) the Base Rate applicable from time to time,
plus (ii) 2.00% per annum.

“Default Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date by dividing (a) the
sum (without double counting) of (i) the Unpaid Balance of Receivables that
became Defaulted Receivables during such Calculation Period ending on such
Calculation Date, plus (ii) the Unpaid Balance of Receivables that became
Charge-Offs during such Calculation Period ending on such Calculation Date by
(b) Credit Sales for Calculation Period ending 3 months prior to such
Calculation Date.

“Defaulted Receivable” means, for any Calculation Period, any Receivable
(i) which the Servicer has or should have charged-off or deemed uncollectible in
accordance with the Credit and Collection Policy after taking a reasonable time
to apply Collections received to applicable invoices and reconcile the amount of
such Receivable, (ii) as to which, as of such date of determination, any
payment, or part thereof, remains unpaid for 91 days or more past the due date
for such payment, determined by reference to the original contractual payment
terms of such Receivable or (iii) unless each of the Administrator in its sole
discretion has otherwise agreed, as to which the Obligor thereon has suffered an
Event of Bankruptcy.

“Defective Receivable” has the meaning assigned to it in Section 1.5 of the
Receivables Contribution and Sale Agreement.

“Delinquency Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date, by dividing (a) the
aggregate

 

7



--------------------------------------------------------------------------------

Unpaid Balance of Receivables that became Delinquent Receivables during the
Calculation Period ending on such Calculation Date by (b) the aggregate Unpaid
Balance of all Receivables as of such Calculation Date.

“Delinquent Receivable” means, for any Calculation Period, any Receivable as to
which, as of such date of determination, any payment, or part thereof, remains
unpaid for 31 or more days but less than 91 days past the due date for such
payment, determined by reference to the original contractual payment terms of
such Receivable.

“Dilution Horizon Ratio” means, for any Calculation Period, the ratio (expressed
as a percentage) computed as of the most recent Calculation Date by dividing
(a) an amount equal to the sum of (i) Credit Sales for the Calculation Period
ending on such Calculation Date plus (ii) 67% of the Credit Sales for the
Calculation Period immediately preceding the Calculation Period described in
clause (i) by (b) an amount equal to the Net Receivables Balance as of such
Calculation Date.

“Dilution Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date by dividing
(a) Dilutions for the Calculation Period ending on such Calculation Date by
(b) Credit Sales for the Calculation Period ending 3 months prior to such
Calculation Date.

“Dilution Reserve” means, for any Calculation Period, the product computed as of
the most recent Calculation Date, of (a) the sum of (i) the product of (x) the
Stress Factor times (y) the Expected Dilution Ratio plus (ii) the product of
(x) the positive difference, if any, between (1) the Dilution Spike Rate minus
(2) the Expected Dilution Ratio times (y) a ratio computed by dividing (1) the
Dilution Spike Rate by (2) the Expected Dilution Ratio times (b) the Dilution
Horizon Ratio.

“Dilution Spike Rate” means, for any Calculation Period, the highest 2 month
average Dilution Ratio over the 12-month period ending on the most recent
Calculation Date.

“Dilutions” means, for any Calculation Period, the aggregate amount of returns,
allowances, net credits and any other non-cash reductions to the Credit Sales
during such period; provided that “Dilutions” shall not include any Contractual
Dilutions or any write-down, reserve or other reduction due to a Receivable
subsequently becoming a Defaulted Receivable or otherwise bearing on the
uncollectibility of such Receivable on account of the insolvency, bankruptcy,
lack of credit worthiness or financial inability to pay of the applicable
Obligor.

“Distribution Date” means the 15th day of each calendar month after the Closing
Date (or, if any such date is not a Business Day, the next succeeding Business
Day).

“Documents” means all documentation relating to the Receivables including,
without limitation, the Contracts, billing statements and computer records and
programs.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

8



--------------------------------------------------------------------------------

“Eligible Receivable” means each Receivable that meets the following criteria:

(a) that was created by an Originator (i) in compliance in all material respects
with all applicable requirements of the applicable Credit and Collection Policy
and (ii) in the ordinary course of its business;

(b) that was documented in compliance in all material respects with the
applicable standard administration and documentation policies and procedures of
the applicable Originator and is evidenced by a purchase order and a conforming
invoice or conforming notice of shipment;

(c) as to which, as of such date of determination, no payment, or part thereof,
remains unpaid for 31 or more days past the due date for such payment,
determined by reference to the original contractual payment terms of such
Receivable and which is not a Defaulted Receivable;

(d) as to which, at the time of the sale or contribution of such Receivable to
the Borrower, the applicable Originator was the sole owner thereof and had good
and marketable title thereto, free and clear of all Adverse Claims, and which
was sold or contributed to the Borrower pursuant to the Receivables Contribution
and Sale Agreement free and clear of all Adverse Claims other than in favor of
the Administrator for the benefit of the Secured Parties;

(e) the assignment of which (and the grant of security interest in which) by the
applicable Originator to the Borrower pursuant to the Receivables Contribution
and Sale Agreement does not contravene or conflict in any material respect with
any applicable law, rule or regulation or any contractual or other restriction,
limitation or encumbrance, and that does not contain an enforceable prohibition
on sale or assignment or an enforceable provision requiring consent of the
Obligor prior to sale or assignment;

(f) which is denominated and payable in Dollars and is only payable in the
United States of America;

(g) the Obligor of which is a resident of the United States of America;

(h) the Obligor of which is not (i) an officer, director or Affiliate of any
Originator or the Borrower, or (ii) a Governmental Authority;

(i) which is not owing from an Obligor as to which more than 20% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor remains
unpaid for 91 or more days past the original due date for such payment;

(j) that is in full force and effect and constitutes the legally valid and
binding payment obligation of the Obligor with respect thereto, enforceable
against such Obligor in accordance with its terms;

 

9



--------------------------------------------------------------------------------

(k) that does not contravene in any material respect any applicable requirements
of law (including without limitation all laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, fair debt
collection practices and privacy) and which complies in all material respects
with all applicable requirements of law and with respect to which all consents,
licenses, approvals or authorizations of, or registrations or declarations with,
any governmental authority required to be obtained, effected or given by the
related Originator in connection with the creation or the execution, delivery
and performance of such Receivable, have been duly obtained, effected or given
and are in full force and effect;

(l) as to which each of the Borrower’s ownership interest and the
Administrator’s (for the benefit of the Secured Parties) first priority security
interest in such Receivable has been perfected under the applicable Uniform
Commercial Code and other applicable laws;

(m) as to which the Servicer or a sub-Servicer appointed pursuant to
Section 11.2.2(c) is in possession of, or has ready access to, the related
Receivable File;

(n) which is not subject to any dispute, right of rescission, recoupment,
set-off (inclusive of potential recoupment or set-off by outstanding credit memo
in favor of the applicable Obligor but excluding Contractual Dilutions),
counterclaim or any other defense (including defenses arising out of violations
of usury laws) of the applicable Obligor against the applicable Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or goods returned in accordance with the
terms of the Contract);

(o) the terms of which have not been modified or waived except as permitted
under the Credit and Collection Policy and this Agreement;

(p) which constitutes an “account” or a “payment intangible” under and as
defined in Article 9 of the Uniform Commercial Code of all applicable
jurisdictions;

(q) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto as a condition for payment to be made to the Originator by the
applicable Obligor;

(r) that was not created by an Obligor which is required to pay cash in advance
of shipment of goods or with respect to which credit card payment terms are
established, in each case due to such Obligor’s inadequate credit;

 

10



--------------------------------------------------------------------------------

(s) which does not arise from the sale of goods on consignment; and

(t) which does not arise from direct sales to consumers.

“Estimated Contractual Dilutions” means, on any date of determination, the
amount of expected Contractual Dilutions for the current month as estimated by
the Administrator from time to time.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts and, solely in the case of the
Borrower, such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of 60 consecutive days; or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to authorize any of the
foregoing.

“Event of Default” means any of the events described in Section 10.1.

“Excess Concentration Amount” means, for any Calculation Period, with respect to
any Obligor and its Affiliates considered as if they were one and the same
Obligor, the amount, if any, by which the Aggregate Eligible Balance of all
Eligible Receivables of such Obligor and its Affiliates at such time exceeds the
Concentration Limit for such Obligor and its Affiliates at such time.

“Excluded Taxes” means, in the case of any Indemnified Party, taxes imposed on
its overall net income, and franchise taxes and branch profit taxes based on net
income, imposed on it by any jurisdiction.

 

11



--------------------------------------------------------------------------------

“Expected Dilution Ratio” means, for any Calculation Period, the rolling
twelve-month average Dilution Ratio for the 12-month period ending on the most
recent Calculation Date.

“Facility Limit” means $250,000,000.

“Federal Funds Rate” means, for any period, the per annum rate equal, for any
day during such period, to the weighted average (rounded upwards, if necessary,
to the next 1/100th of 1%) of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers as
quoted by the Bank and confirmed in the weekly statistical release designated as
H.15(519), or any successor or substitute publication selected by the Bank (or,
if such day is not a Business Day, for the next preceding Business Day) or, if
such rate is not so published for any day that is a Business Day, the rate
determined, in the sole discretion of Bank, to be the rate at which Federal
funds are being offered for sale in the national Federal funds market at 9:00
a.m., New York City time.

“Fee Letter” means that certain fee letter dated as of August     , 2006 by and
among the Borrower and the Administrator, as the same may be amended, restated
and/or otherwise modified from time to time.

“Fees” means all fees and other amounts payable by the Borrower to the
Administrator or the Lender pursuant to the Fee Letter.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fitch” means Fitch, Inc., and any successor thereto.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government including any authority or other
quasi-governmental entity established to perform any of such functions.

“Incipient Bankruptcy” means that any of the Administrator or the Bank shall
have been informed by the Borrower, the Servicer or any of their Affiliates or
shall have otherwise reasonably determined that the Borrower, the Servicer or
any Originator acting as a sub-Servicer is about to commence or to become the
subject of a case or proceeding of the type described in the definition of
“Event of Bankruptcy.”

“Indemnified Amounts” has the meaning set forth in Section 14.1.

“Indemnified Party” has the meaning set forth in Section 14.1.

 

12



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
August 24, 2006 by and between the Administrator and Canadian Imperial Bank of
Commerce, as administrative agent, and acknowledged by Jarden and the
Originators as amended, supplemented, restated or otherwise modified from time
to time.

“Interest Period” means:

(a) with respect to any CP Loan, its CP Tranche Period;

(b) with respect to any Alternative Rate Loan: (i) initially, the period
commencing on the date of the initial funding of such Loan by any Liquidity Bank
or the Bank, as the case may be, and ending on (but excluding) the Business Day
immediately preceding the next following Distribution Date, and (ii) thereafter,
each period commencing on (and including) the Business Day immediately preceding
a Distribution Date and ending on (but excluding) the Business Day immediately
preceding the next following Distribution Date;

provided, however, that if any Interest Period for any Loan that commences
before the Commitment Termination Date would otherwise end on a date occurring
after such Commitment Termination Date, such Interest Period shall end on such
Commitment Termination Date and the duration of each such Interest Period that
commences on or after the Commitment Termination Date, if any, shall be of such
duration as shall be selected by the Administrator.

“Jarden” has the meaning set forth in the preamble to this Agreement.

“Lender” has the meaning set forth in the preamble to this Agreement.

“Lender Note” has the meaning set forth in Section 2.7.

“Lender’s Commitment” has the meaning set forth in Section 2.1.

“LIBOR Loan” means a Loan made by a Liquidity Bank at any time it bears interest
at a LIBOR Rate.

“LIBOR Rate” means, for any Interest Period, a rate per annum equal to the sum
of (a) the rate per annum appearing on page BBAM on the Bloomberg Terminal
(successor to Telerate page 3750) (“Page BBAM”) (or any other page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits for one month in United States
dollars) at approximately 11:00 a.m. (London time) on the Rate Setting Day;
provided that in the event no such rate is shown, the LIBOR Rate shall be the
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of one
percent) based on the rates at which Dollar deposits for one month are displayed
on page “LIBOR” of the Reuters Screen as of 11:00 a.m. (London time) on the Rate
Setting Day (it being understood that if at least two (2) such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates);
provided further, that in the event fewer than two (2) such rates are displayed,
or if no such rate is relevant, the LIBOR Rate shall be the rate per annum equal
to the average of the rates at which deposits in Dollars are offered by
Administrator at approximately 11:00 a.m. (London time) on the Rate Setting Day
to prime banks in the London interbank market for a one month, plus (b) 0.50%.

 

13



--------------------------------------------------------------------------------

“Liquidity Agreement” means and includes (a) the Liquidity Asset Purchase
Agreement (regarding Jarden Receivables, LLC), dated as of August 24, 2006,
among the Lender, as borrower, the Bank, as liquidity agent for the Liquidity
Banks, Administrator, and the Liquidity Banks, or (b) any other agreement
hereafter entered into by the Lender providing for the sale by the Lender of
Loans (or portions thereof), or the making of loans or other extensions of
credit to the Lender secured by security interests in the Loans (or portions
thereof), to support all or part of the Lender’s payment obligations under its
Commercial Paper Notes or to provide an alternate means of funding the Lender’s
investments in accounts receivable or other financial assets, in each case as
amended, supplemented, restated or otherwise modified from time to time.

“Liquidity Bank” means and includes the Bank and any other financial institution
(other than the Lender) now or hereafter party to the Liquidity Agreement.

“Liquidity Termination Date” means the earlier to occur of (a) August 23, 2007,
as such date may be extended from time to time by the Lender’s Liquidity Banks
in accordance with the Liquidity Agreement, and (b) the occurrence of an Event
of Bankruptcy with respect to the Lender.

“Loan” means each revolving loan made on a given date at a given rate by the
Lender to the Borrower pursuant to this Agreement.

“Lock-Box” means a postal box maintained on behalf of the Borrower or the
Servicer for the purpose of receiving checks and money orders constituting
Collections of the Receivables.

“Lock-Box Account” means any of those bank accounts described on Schedule 8.12
hereto and any additional or replacement account to which Mail Payments, wire
transfers, SWIFT, ACH or other electronic payments are deposited for clearing.

“Lock-Box Account Agreement” means an agreement among an Originator, the
Borrower, the Administrator and the bank holding any Lock-Box Account, in a form
reasonably acceptable to the Administrator.

“Loss Horizon Ratio” means, for any Calculation Period, the ratio (expressed as
a percentage) computed as of the most recent Calculation Date by dividing
(A) the sum of (i) the product of (x) Credit Sales for such Calculation Period
multiplied by (y) the Weighted Average Credit Percentage, plus (ii) Credit Sales
for the immediately preceding Calculation Period plus (iii) the product of
(x) Credit Sales for the second (2nd) immediately preceding Calculation Period
multiplied by (y) 0.50 by (B) the Net Receivables Balance as of the most recent
Calculation Date.

“Loss Reserve” means, for any Calculation Period, the product of (i) the highest
rolling 3-month average Default Ratio over the 12 months ending with the most
recent Calculation Period, (ii) the Loss Horizon Ratio as of the most recent
Calculation Date, and (iii) the Stress Factor.

 

14



--------------------------------------------------------------------------------

“Mail Payments” has the meaning specified in Section 11.2.3(a).

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, condition (financial or otherwise) or results of operations of
(i) Jarden and its Subsidiaries taken as a whole, or (ii) the Borrower, (b) the
ability of the Borrower or Jarden to perform its respective obligations under
this Agreement or any other Transaction Document to which it is a party, (c) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (d) the existence, validity, perfection or priority of (i) the
Administrator’s (for the benefit of the Secured Parties) security interest in
the Collateral, or (ii) the Borrower’s ownership interest in the Receivables; or
(e) the validity, enforceability or collectibility of the Receivables generally
or of any material portion of the Receivables.

“Material Debt” means (i) any Debt in excess of $30,000,000 in aggregate
principal amount and/or (ii) Debts which in the aggregate exceed $30,000,000 in
aggregate principal amount.

“Monthly Report” means a report, substantially in the form of Exhibit C or in
such other form acceptable to the Administrator, prepared by the Servicer as of
the last Business Day of the most recent calendar month and signed by an
Authorized Officer of the Servicer.

“Monthly Reporting Date” means the 13th day of each month hereafter (or, if any
such date is not a Business Day, the next succeeding Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Receivables Balance” means, for any Calculation Period, (i) the Aggregate
Eligible Balance at such time, minus (ii) the Excess Concentration Amount for
all Obligors at such time.

“Notice of Significant Event” means the notice required to be delivered by the
Borrower or Servicer, as applicable, described in Section 9.1.5(c) of the
Agreement.

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
any of the Secured Parties and their respective successors, permitted
transferees and assigns arising under or in connection with this Agreement, the
Lender Note and each other Transaction Document, in each case, however created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

“Obligor” means, with respect to any Receivable, each Person obligated to make
payments with respect to such Receivable, including any guarantor thereof.

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

 

15



--------------------------------------------------------------------------------

“Originator(s)” has the meaning specified in the Receivables Contribution and
Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Performance Guarantor” means Jarden.

“Performance Undertaking” means a Performance Undertaking in the form of Exhibit
E hereto, duly executed by the Performance Guarantor in favor of the Borrower.

“Permitted Investment” means, at any time:

(a) marketable obligations issued by, or the full and timely payment of which is
directly and fully guaranteed or insured by, the United States government or any
other government with an equivalent rating, or any agency or instrumentality
thereof when such marketable obligations are backed by the full faith and credit
of the United States government or such other equivalently rated government, as
the case may be, but excluding any securities which are derivatives of such
obligations;

(b) time deposits, bankers’ acceptances and certificates of deposit of any
domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (i) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating meeting the requirements specified in clause (c) below (or equivalent
rating from the Rating Agencies) or (ii) is set forth in a list (which may be
updated from time to time) (A) approved by the Administrator and (B) with
respect to which a written statement has been obtained from each of the
applicable Rating Agencies to the effect that the rating of the Commercial Paper
Notes rated by them will not be downgraded or withdrawn solely as a result of
the acquisition of such investments;

(c) commercial paper which is (i) rated at least as high as the Commercial Paper
Notes by the Rating Agencies, or (ii) set forth in a list (which may be updated
from time to time) (A) approved by the Administrator and (B) with respect to
which a written statement has been obtained from each of the applicable Rating
Agencies to the effect that the rating of the Commercial Paper Notes rated by
them will not be downgraded or withdrawn solely as a result of the acquisition
of such investments;

(d) secured repurchase obligations for underlying securities of the types
described in clauses (a) and (b) above entered into with any bank of the type
described in clause (b) above; and

(e) freely redeemable shares in (i) money market or similar funds which invest
solely in obligations, bankers’ acceptances, time deposits, certificates of
deposit, repurchase agreements and commercial paper of the types

 

16



--------------------------------------------------------------------------------

described in clauses (a) through (d) above, without regard to the limitations as
to the maturity of such obligations, bankers’ acceptances, time deposits,
certificates of deposit, repurchase agreements or commercial paper set forth
below, which are rated at least “AAm” or “AAmg” or their equivalent by both S&P
and Moody’s, provided that there is no “r-highlighter” affixed to such rating,
and (ii) the money market fund called Nations Cash Reserves, so long as Nations
Cash Reserves continues to buy only “first tier” securities as defined by Rule
2a-7 of the Investment Company Act of 1940.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.

“Prime Rate” means as of any date of determination, the rate of interest most
recently announced by the Bank as its prime rate in the United States (it being
understood that such rate is subject to change as and when such designated rate
changes). The Prime Rate is not intended to be the lowest rate of interest
charged by the Bank in connection with extensions of credit to debtors.

“Procedures Review Report” means a report of independent consultants or
certified public accountants selected by the Administrator which satisfies the
requirements set forth on Schedule 9.1.5.

“Program Documents” means Support Agreement and the other documents to be
executed and delivered in connection therewith, as amended, supplemented,
restated or otherwise modified from time to time.

“Purchase Price Credit” has the meaning set forth in the Receivables
Contribution and Sale Agreement.

“Rate Setting Day” means, for any Interest Period, two (2) Business Days prior
to the commencement of such Interest Period. In the event such day is not a
Business Day, then the Rate Setting Day shall be the immediately preceding
Business Day.

“Rating Agency” means (a) S&P, (b) Moody’s, and (c) solely to the extent it is
rating any of the Commercial Paper Notes of the Lender, Fitch.

“Receivable” means all indebtedness and other obligations owed to an Originator
at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Contribution and Sale Agreement (including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible) arising from the sale of goods
or the provision of services by such Originator and further includes, without
limitation, the applicable Obligor’s obligation to pay any Finance Charges,
freight charges and other obligations of such Obligor with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights

 

17



--------------------------------------------------------------------------------

or obligations referred to in the immediately preceding sentence shall be a
Receivable regardless or whether the Obligor or applicable Originator treats
such indebtedness, rights or obligations as a separate payment obligation.

“Receivable File” means with respect to a Receivable, (a) the Contract giving
rise to the Receivable and other evidences of such Receivable including, without
limitation, electronic files, tapes, discs, punch cards and related property and
rights and (b) each UCC financing statement related thereto, if any.

“Receivables Contribution and Sale Agreement” means the Receivables Contribution
and Sale Agreement dated as of August 24, 2006 between the Originators, as
sellers, and the Borrower, as buyer, as further amended, supplemented, restated
or otherwise modified from time to time with the prior written consent of the
Administrator.

“Regulatory Change” means, relative to any Affected Party:

(a) any change in (or the adoption, implementation, change in the phase-in or
change in the commencement of effectiveness of) any: (i) United States Federal
or state law or foreign law applicable to such Affected Party, (ii) regulation,
interpretation, directive, requirement or request (whether or not having the
force of law) applicable to such Affected Party of (A) any court or government
authority charged with the interpretation or administration of any law referred
to in clause (a)(i), or of (B) any fiscal, monetary or other authority having
jurisdiction over such Affected Party, or (iii) GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above or
requiring the consolidation of the Lender’s assets and liabilities with those of
its Liquidity Banks;

(b) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above;

(c) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Liquidity Bank under the Liquidity
Agreement are not entitled to be included in the zero percent category of
off-balance sheet assets for purposes of any risk-weighted capital guidelines
applicable to such Liquidity Bank or any related Affected Party; or

(d) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any GAAP or regulatory accounting principle
applicable to such Affected Party requiring the consolidation, in whole or in
part, of the Lender’s assets and/or liabilities with those of its Liquidity
Banks.

“Related Security” means, with respect to any Receivable, (a) all right, title
and interest, but none of the obligations, of the applicable Originator, in, to
and under other Adverse

 

18



--------------------------------------------------------------------------------

Claims and property subject to Adverse Claims from time to time purporting to
secure payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise, (b) all UCC financing statements or similar
instruments covering any collateral securing payment of such Receivable, (c) all
guaranties, indemnities, insurance and other agreements (including the related
Receivable File), supporting obligations, arrangements and other collateral of
whatever character from time to time supporting or securing payment of such
Receivable, whether pursuant to the Contract relating to such Receivable or
otherwise relating to such Receivable, (d) all right, title and interest, if
any, of the Originator in any Lock-Box or Lock-Box Account, and (e) all other
instruments and all rights under the documents in the Receivables File relating
to such Receivables and all rights (but not obligations) relating to such
Receivables.

“Requirements of Law” for any Person or any of its property shall mean the
Organizational Documents of such Person or any of its property, and any statute,
law, treaty, rule or regulation, or determination of an arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or businesses or to which such Person or any of its
property or businesses is subject, whether federal, state or local.

“Reserve Floor” means, for any Calculation Period, the sum of (a) 16.5%, and
(b) the product of (i) the Expected Dilution Ratio as of the most recent
Calculation Date, times (ii) the Dilution Horizon Ratio as of the most recent
Calculation Date.

“Reserve Percentage” means, for any Calculation Period, the percentage equal to
the greater of (a) the sum of (i) the Loss Reserve, (ii) the Dilution Reserve,
(iii) the Yield Reserve, and (iv) the Servicing Reserve, and (b) the Reserve
Floor.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Scheduled Commitment Termination Date” means August 23, 2007, as extended from
time to time by mutual agreement of the parties hereto.

“Secured Parties” means the Lender, the Administrator and the Indemnified
Parties, and the successors and permitted assigns of each of the foregoing.

“Servicer” means Jarden or any successor Servicer appointed as provided in
Section 11.5.

“Servicer Event of Default” shall have the meaning specified in Section 11.7.

“Servicer Financial Statements” means the financial statements required to be
delivered by the Servicer described in Section 9.1.5(a)(ii) and (iii) of the
Agreement.

“Servicer Financial Statements Certification” means the certification required
to be delivered by the Servicer described in Section 9.1.5(a)(iii)(B) of the
Agreement.

“Servicer Representation” means any representation or warranty made by the
Servicer to the Administrator and the Lender contained in Article VIII of the
Agreement.

 

19



--------------------------------------------------------------------------------

“Servicing Certificate” means the certificate required to be delivered by the
Servicer described in Section 9.1.5(c) of the Agreement.

“Servicing Fee” means, as to any Calculation Period, the monthly fee payable to
the Servicer which, so long as Jarden or one of its Affiliates is the Servicer,
shall be equal to the product of (i) the Servicing Fee Rate divided by 12 times
(ii) the aggregate Unpaid Balance of the Receivables at the beginning of such
Calculation Period. The Servicing Fee for any successor Servicer shall be equal
to the fee reasonably agreed to by the Administrator and such successor
Servicer.

“Servicing Fee Rate” means 1.80% per annum.

“Servicing Reserve” means, for any Calculation Period, the product of: (a) the
highest Day Sales Outstanding Ratio during the 12 months ending with the most
recent Calculation Date, (b) the Stress Factor, (c) 2.40%, and (d) 1/360.

“Significant Event” means any Amortization Event or Event of Default.

“Solvent” means with respect to any Person that as of the date of determination
(i) the fair value of the property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person,
(ii) the present fair saleable value of the assets of such Person (determined on
a going concern basis) is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person; (iii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iv) such Person does not intend to incur, or believe(nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due. For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Special Obligor” has the meaning set forth in Exhibit F hereto, unless and
until the Administrator give(s) not less than five (5) Business Days’ notice to
the Borrower that it is revoking such Person’s special status.

“Stress Factor” means 2.00.

“Subsidiary” means, with respect to any Person, a corporation of which such
Person and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares as have more than 50% of the ordinary voting power for the
election of directors.

“Sunbeam” means Sunbeam Products, Inc., a Delaware corporation.

“Support Agreement” means and includes any credit agreement, letter of credit,
surety bond or other instrument or insurance policy pursuant to which the Lender
receives credit enhancement or liquidity enhancement for the Commercial Paper
Notes or for its commercial paper notes generally, including, without
limitation, the Liquidity Agreement.

 

20



--------------------------------------------------------------------------------

“Support Provider” means and includes any entity now or hereafter extending
credit or liquidity support or having a commitment to extend credit or liquidity
support to or for the account of, or to make loans to or purchases from, the
Lender or issuing a letter of credit, surety bond or other instrument to support
any obligations arising under or in connection with the commercial paper program
of the Lender, including, without limitation, Liquidity Banks.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities (including but
not limited to interest and penalties) with respect to the foregoing, imposed by
any Governmental Authority.

“Three Pillars” means Three Pillars Funding LLC, a Delaware limited liability
company.

“Transaction Documents” means this Agreement, the Receivables Contribution and
Sale Agreement, the Lender Note, the Fee Letter, the Performance Undertaking,
the Intercreditor Agreement and the other instruments, certificates, agreements,
reports and documents to be executed and delivered under or in connection with
this Agreement or the Receivables Contribution and Sale Agreement (except
Program Documents), as any of the foregoing may be amended, supplemented,
amended and restated, or otherwise modified from time to time in accordance with
this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unmatured Significant Event” means any event that, if it continues uncured,
will, with lapse of time or notice, constitute a Significant Event.

“Unpaid Balance” means, with respect to any Receivable, the sum (without
duplication) of (a) the Outstanding Balance thereof, and (b) the aggregate
amount required to repay in full all interest, finance, prepayment and other
fees or charges of any kind payable in respect of, such Outstanding Balance.

“Weighted Average Credit Percentage” means, on any date of determination, the
greater of (a) 0% and (b) the percentage determined pursuant to the following
formula:

 

                                             100% ×            WACT            
                           30                                                 
           

where:

WACT = the Weighted Average Credit Terms for the most recent month.

“Weighted Average Credit Terms” means, for any Calculation Date, the weighted
average of payment terms granted in invoices for Receivables outstanding as of
such date.

 

21



--------------------------------------------------------------------------------

“Yield Reserve” means, for any Calculation Period, the product of (a) the
highest Day Sales Outstanding Ratio during the 12 months ending with the most
recent Calculation Date, (b) the Stress Factor, (c) the Prime Rate as in effect
on the most recent Calculation Date and (d) 1/360.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement have
the meanings as so defined herein when used in any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement or any other Transaction Document, certificate, report or
other document made or delivered pursuant hereto, and each term defined in the
plural form in Section 1.1 shall mean the singular thereof when the singular
form of such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

Section 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC and not specifically defined herein, are used herein as defined in such
Article 9.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

Section 1.5 Continuance of Significance Events. For the avoidance of doubt, from
and after the time, if any, when an event becomes a Servicer Event of Default,
an Amortization Event or an Event of Default, such event shall be deemed to be
continuing until waived in writing in accordance with the provisions of this
Agreement or until the circumstance which gave rise thereto ceases to exist.

ARTICLE II.

LENDER’S COMMITMENT, BORROWING PROCEDURES AND LENDER NOTES

Section 2.1 Lender’s Commitment. On the terms and subject to the conditions set
forth in this Agreement, the Lender agrees to make loans to the Borrower on a
revolving basis from time to time (the “Lender’s Commitment”) before the
Commitment Termination Date in such amounts as may be from time to time
requested by the Borrower pursuant to Section 2.2; provided, however, that the
aggregate principal amount of all Advances from time to time outstanding
hereunder shall not exceed the lesser of (x) the Facility Limit and

 

22



--------------------------------------------------------------------------------

(y) the Borrowing Base. Within the limits of the Lender’s Commitment and the
Facility Limit, the Borrower may borrow and (subject to Section 4.1(a)) prepay
and reborrow under this Section 2.1.

Section 2.2 Borrowing Procedures. The Borrower (or the Servicer on its behalf)
may request an Advance hereunder by delivering a Borrowing Request to the
Administrator not later than 12:00 noon (New York City time), one (1) Business
Days prior to the proposed date of such borrowing; provided that, except for the
week in which the initial Advance occurs, the Borrower shall not request, and
the Lender shall not make, Advances more than once per calendar week. Each
Borrowing Request given by the Borrower (or the Servicer on its behalf) pursuant
to this Section 2.2 shall be irrevocable and binding on the Borrower. Any
request for an Advance also may be given by telephone, provided that it is
promptly confirmed by facsimile transmission of a signed Borrowing Request or by
electronic mail message attaching a portable data format or “.pdf” file
containing an image of the signed Borrowing Request. Upon Administrator’s
receipt of each Borrowing Request, Administrator shall promptly determine
whether the Lender or its Liquidity Bank(s) will participate in funding the
requested Advance.

Section 2.3 Funding. Subject to the satisfaction of the conditions precedent set
forth in Article VII with respect to such Advance and the limitations set forth
in Section 2.1, the Lender shall make the proceeds of its Loan comprising a
portion of such requested Advance available to the Administrator in immediately
available funds on the proposed date of borrowing. Upon receipt by the
Administrator of such Loan proceeds, the Administrator will make such funds
available to the Borrower’s Account on such date. Each borrowing shall be on a
Business Day and shall be in an aggregate amount of at least $1,000,000 or in a
larger integral multiple of $500,000 (or in such other amounts as the Lender or
Administrator may approve). The Lender will use its commercially reasonable
efforts to fund each Loan as a CP Loan.

Section 2.4 Representation and Warranty. Submission of each Borrowing Request
shall automatically constitute a representation and warranty by the Borrower to
the Administrator and the Lender that on the date of such requested borrowing,
the applicable conditions set forth in Article VII have been satisfied.

Section 2.5 Extension of Lender’s Commitment. The Lender’s Commitment shall
terminate on the Commitment Termination Date. Notwithstanding the foregoing:

(a) Not more than 90 days prior to the Liquidity Termination Date in effect from
time to time, the Borrower may request that the Lender or the Administrator, on
the Lender’s behalf, seek the Liquidity Banks’ consent to extend the Liquidity
Termination Date for a period of up to 364 days (it being understood that, for
regulatory capital purposes, if the Liquidity Banks commit to extend more than
one month prior to the existing Liquidity Termination Date, the period until the
existing Liquidity Termination Date must be included in computing the duration
of such 364-day period), and

 

23



--------------------------------------------------------------------------------

(b) Not more than 90 days prior to the Scheduled Commitment Termination Date in
effect from time to time, the Borrower may request that the Lender consent to
extend the Scheduled Commitment Termination Date for a period of up to 364 days
(it being understood that, for regulatory capital purposes, if the Liquidity
Banks commit to extend more than one month prior to the existing Liquidity
Termination Date, the period until the existing Liquidity Termination Date must
be included in computing the duration of such 364-day period).

The Administrator shall advise the Borrower in writing whether each request made
pursuant to clause (a) or clause (b) above has been granted as promptly as
possible (but in no event later than 30 days after such request has been made)
and whether such consent is subject to satisfaction of any conditions precedent.
If any such request is not granted within 30 days after such request has been
made, the Liquidity Termination Date or Scheduled Commitment Termination Date,
as the case may be shall remain unchanged. If any such request is granted within
30 days after such request has been made, the Liquidity Termination Date or
Scheduled Commitment Termination Date, as the case may be, shall be extended as
provided in the Administrator’s confirmatory written notice upon satisfaction of
any conditions precedent specified therein.

Section 2.6 Voluntary Termination of Lender’s Commitment; Reduction of Facility
Limit. The Borrower may, in its sole discretion for any reason upon at least 10
Business Days’ prior written irrevocable notice to the Administrator (with a
copy to the Lender), terminate the Lender’s Commitment in whole, or, reduce the
Facility Limit; provided, however that (a) each such partial reduction will be
in a minimum amount of $5,000,000 or a higher integral multiple of $1,000,000,
(b) no such partial reduction shall reduce the Facility Limit below $75,000,000,
(c) any partial reduction of the Facility Limit below the aggregate outstanding
principal balance of the Advances must be accompanied by a prepayment of the
Advances in an amount sufficient to eliminate such difference, (d) partial
reductions may occur only on Distribution Dates, and (e) in connection with any
partial reduction, the Borrower shall comply with Section 3.2(b) and
Section 4.1(b).

Section 2.7 Note. All Loans from the Lender shall be evidenced by a single
promissory grid note (as amended, modified, extended or replaced from time to
time, the “Lender Note”) substantially in the form set forth in Exhibit B, with
appropriate insertions, payable to the order of the Lender. The Borrower hereby
irrevocably authorizes the Administrator in connection with the Lender Note to
make (or cause to be made) appropriate notations on the grid attached to the
Lender Note (or on any continuation of such grid, or, in lieu of making
notations on such grid or any continuation thereof, at the Administrator’s
option, in its records), which notations, if made, shall evidence, inter alia,
the date of, the outstanding principal of, and the interest rate and Interest
Period applicable to the Loans evidenced thereby. Such notations shall be
rebuttably presumptive evidence of the subject matter thereof, absent manifest
error; provided, however, that the failure to make any such notations shall not
limit or otherwise affect any Obligations of the Borrower.

 

24



--------------------------------------------------------------------------------

ARTICLE III.

INTEREST, FEES, ETC.

Section 3.1 Interest Rates. The Borrower hereby promises to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date such
Loan is made until such Loan is paid in full (or, in the case of a CP Loan,
refinanced with an Alternative Rate Loan), as follows:

(a) during each Interest Period applicable to a CP Loan, at a rate per annum
equal to the sum of (i) the Commercial Paper Rate applicable to such Interest
Period, plus (ii) the Applicable Margin;

(b) during each Interest Period applicable to an Alternative Rate Loan, at a
rate per annum equal to the Alternative Rate applicable to such Interest Period;
and

(c) notwithstanding the provisions of the preceding clauses (a) and (b), in the
event that a Significant Event has occurred and is continuing, at a rate per
annum equal to the Default Rate. After the date on which any principal amount of
any Loan is due and payable (whether at scheduled maturity or upon acceleration
thereof pursuant to Section 10.3) or after any other monetary Obligation of the
Borrower arising under this Agreement shall become due and payable, the Borrower
shall pay (to the extent permitted by law, if in respect of any unpaid amounts
representing interest) interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Default Rate.

No provision of this Agreement or the Lender Note shall require the payment or
permit the collection of interest in excess of the maximum permitted by
applicable law.

Section 3.2 Interest Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

(a) on each Distribution Date prior to the Commitment Termination Date, for the
period since the creation of such Loan (in the case of the first Distribution
Date thereafter) or since the prior Distribution Date (in the case of any
subsequent Distribution Date);

(b) if such Loan is an Alternative Rate Loan, on the date of any payment or
prepayment (in whole or in part) of principal outstanding in such Alternative
Rate Loan, on the amount paid or prepaid (it being understood that any
prepayment shall be accompanied by any amounts owing under Section 6.2);

(c) if such Loan is a CP Loan, if requested by the Administrator, on the date of
any payment or prepayment (in whole or in part) of principal outstanding in such
CP Loan, on the amount paid or prepaid (it being understood that any prepayment
shall be accompanied by any amounts owing under Section 6.2);

 

25



--------------------------------------------------------------------------------

(d) in full, on the Commitment Termination Date (whether at scheduled maturity
or upon acceleration thereof pursuant to Section 10.3); and

(e) from and after the Commitment Termination Date, upon demand.

Section 3.3 Applicable Interest Rates. The Administrator shall from time to time
advise the Borrower and the Servicer whether a Loan is a CP Loan or an
Alternative Rate Loan, and of the interest rate applicable to each Interest
Period thereof.

Section 3.4 Fees. The Borrower agrees to pay the Administrator and the Lender
certain Fees in the amounts and on the dates set forth in the Fee Letter.

Section 3.5 Computation of Interest and Fees. All interest, Fees and Servicing
Fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest, Fee or Servicing Fee is payable over a year comprised of 360 days.

ARTICLE IV.

REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS

Section 4.1 Repayments and Prepayments. On and after the Commitment Termination
Date, all Collections then held or thereafter received shall be applied to
Obligations in accordance with this Agreement (including Section 4.2(c)), the
Lender’s Commitment shall terminate, and no further Advance shall be made
hereunder. Prior thereto, the Borrower:

(a) may, from time to time on any Business Day, make a prepayment, in whole or
in part, of the outstanding principal amount of the Advances; provided, however,
that, (i) unless otherwise consented to by the Administrator, all such voluntary
prepayments shall require at least two (2) Business Days’ (or, in the case of a
voluntary prepayment of $10,000,000, at least four (4) Business Days’) prior
written notice to the Administrator substantially in the form of Exhibit G
hereto, and (ii) unless otherwise consented to by the Administrator, all such
voluntary partial prepayments shall be in a minimum amount of $1,000,000 or a
larger integral multiple of $100,000 if in excess thereof;

(b) shall, on each date when any reduction in the Facility Limit shall become
effective pursuant to Section 2.6, make a prepayment of the Advances in an
amount equal to the excess, if any, of the aggregate outstanding principal
amount of the Advances over the Facility Limit as so reduced;

(c) shall, immediately upon any acceleration of the Commitment Termination Date
of any Advances pursuant to Section 10.3, repay all Advances, unless, pursuant
to Section 10.3.1, only a portion of all Advances is so accelerated, in which
event the Borrower shall repay the accelerated portion of the Advances; and

 

26



--------------------------------------------------------------------------------

(d) shall, within two (2) Business Days of the Monthly Reporting Date or
Borrowing Base Reporting Date, make a prepayment of the Advances in an aggregate
amount equal to the existing Borrowing Base Deficit, if any, revealed by the
related Monthly Report or Borrowing Base Certificate. Each such prepayment shall
be subject to the payment of any amounts required by Section 6.2.

Section 4.2 Application of Collections.

(a) Collections shall be distributed by the Servicer at such times and in the
order of priority set forth in this Section 4.2 and, to the extent Section 4.2
provides for distributions to the Administrator, shall be paid to the
Administrator.

(b) On each Distribution Date prior to the Commitment Termination Date, the
Servicer shall distribute from Collections received by the Borrower or the
Servicer prior to such Distribution Date, the following amounts, without
duplication, in the following order of priority:

first, to the Administrator for distribution to the Lender interest accrued on
the Loans made during the period from the most recent Distribution Date to the
current Distribution Date (plus, if applicable, the amount of interest on the
Loans accrued for any prior period to the extent such amount has not been paid,
and to the extent permitted by law, interest thereon);

second, to the Servicer, to the extent due and owing under this Agreement or any
other Transaction Document, the accrued Servicing Fee payable for the prior
Calculation Period (plus, if applicable, the amount of Servicing Fee payable for
any prior Calculation Period to the extent such amount has not been distributed
to the Servicer);

third, to the Administrator for distribution to the Lender, to the extent due
and owing under any Transaction Document, all Fees accrued during the prior
Calculation Period (plus, if applicable, the amount of Fees accrued for any
prior Calculation Period to the extent such amount has not been distributed to
the Administrator);

fourth, to the Administrator for distribution to the Lender, as a repayment of
principal of the Advances, an aggregate amount equal to the Borrowing Base
Deficit, if any;

fifth, to the Administrator for distribution to the Lender, to the extent due
and owing under this Agreement or any other Transaction Document on such
Distribution Date, all other Obligations owed to any Secured Party; and

sixth, the balance, if any, to the Borrower (provided, however, that nothing in
this Section 4.2 shall prohibit the Borrower from applying Collections received
from time to time to the purchase of additional Receivables, or to prepayment of
Advances as permitted by Section 4.1 so long as Collections available for
distribution on a Distribution Date are sufficient to pay the amounts described
in clauses first through fifth above).

 

27



--------------------------------------------------------------------------------

(c) On each Distribution Date on or after the Commitment Termination Date, the
Servicer shall distribute from Collections received by the Borrower or the
Servicer prior to such Distribution Date, the following amounts, without
duplication, in the following order of priority:

first, to the Administrator, in payment of its reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) in connection with
enforcement of the Transaction Documents on behalf of the Administrator and the
Lender;

second, to the Servicer, to the extent due and owing under this Agreement or any
other Transaction Document, the accrued Servicing Fee payable for the prior
Calculation Period (plus, if applicable, the amount of Servicing Fee payable for
any prior Calculation Period to the extent such amount has not been distributed
to the Servicer);

third, to the Administrator for distribution to the Lender, all Obligations
other than principal due and owing on such Distribution Date;

fourth, the Administrator for distribution to the Lender as a repayment of
principal of the Advances; and

fifth, once all amounts described in clauses first, second, third and fourth
above have been paid in full, the balance, if any, to the Borrower.

Section 4.3 Application of Certain Payments. Each payment of principal of the
Advances shall be applied to such Loans as the Servicer shall direct or, in the
absence of such notice or during the existence of a Significant Event or after
the Commitment Termination Date, as the Administrator shall determine in its
discretion.

Section 4.4 Due Date Extension. If any payment of principal or interest with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue at the applicable interest rate and be payable for the
period of such extension.

Section 4.5 Timing of Payments. All payments of principal of, or interest on,
the Advances and of all Fees, and all amounts to be deposited by the Borrower or
the Servicer hereunder, shall be made by the Borrower or the Servicer, as
applicable, no later than 2:00 p.m. (New York City time), on the day when due in
lawful money of the United States of America in immediately available funds to
the Administrator. Funds received by the Administrator after 2:00 p.m. (New York
City time) on the date when due, will be deemed to have been received by them on
the next following Business Day for purposes of computing interest and fees, but
so long as such funds are received by the Administrator no later than 6:00 p.m.
(New York City time) on the date when due, no Unmatured Significant Event shall
be deemed to have occurred under Section 10.1.1.

 

28



--------------------------------------------------------------------------------

ARTICLE V.

SECURITY INTEREST

Section 5.1 Grant of Security.

(a) The Borrower hereby assigns and pledges to the Administrator (for the
benefit of the Secured Parties), and hereby grants to the Administrator (for the
benefit of the Secured Parties) a security interest in all of the Borrower’s
right, title and interest in and to the following, whether now or hereafter
existing and wherever located (the “Collateral”):

(i) all Receivables, Collections, Related Security and Receivable Files (other
than with respect to Defective Receivables for which the Borrower has received a
Purchase Price Credit);

(ii) all of the Borrower’s rights, remedies, powers and privileges in respect of
the Receivables Contribution and Sale Agreement, including, without limitation,
its rights to receive Purchase Price Credits and indemnity payments thereunder;

(iii) all of the Borrower’s rights, remedies, powers and privileges in respect
of the Performance Undertaking, including, without limitation, its right to
demand performance thereunder;

(iv) the Collection Account, the Lock-Box Accounts and all funds on deposit
therein, together with all certificates and instruments, if any, from time to
time evidencing such accounts and funds on deposit; and

(v) all products and proceeds (including, without limitation, insurance
proceeds) of, and additions, improvements and accessions to, and books and
records describing or used in connection with, all and any of the property
described above.

(b) This grant of security secures the payment and performance of all
Obligations.

(c) This grant of security shall create a continuing security interest in the
Collateral and shall: (i) remain in full force and effect until the
Administrator’s (for the benefit of the Secured Parties) interest in the
Collateral shall have been released in accordance with Section 5.4; (ii) be
binding upon the Borrower, its successors, transferees and assigns; and
(iii) inure, together with the rights and remedies of the Administrator (for the
benefit of the Secured Parties) hereunder, to the benefit of the Administrator
and each Secured Party and their respective successors, transferees and assigns.

Section 5.2 Administrator Appointed Attorney-in-Fact. The Borrower hereby
irrevocably appoints the Administrator (for the benefit of the Secured Parties)
as the Borrower’s attorney-in-fact, with full authority in the place and stead
of the Borrower and in the name of the Borrower or otherwise, from time to time
in the Administrator’s discretion, after the occurrence and during the
continuation of a Significant Event to take any action and to execute

 

29



--------------------------------------------------------------------------------

any instrument which the Administrator may deem necessary or advisable to
accomplish the purposes of the Transaction Documents, including, without
limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings which the
Administrator may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrator (for the
benefit of the Secured Parties) with respect to any of the Collateral;

(d) to sell, transfer, assign or otherwise deal in or with the Collateral or any
part thereof pursuant to the terms and conditions hereunder; and

(e) to perform the affirmative obligations of the Borrower under the Transaction
Documents;

provided that the Administrator shall not take the action or execute any
instrument to accomplish the purposes described in (a), (b), or (c) until it has
given written notice pursuant to Section 11.7 of revocation of the appointment
of Jarden as the Servicer hereunder. The Administrator agrees to give the
Borrower and the Servicer prior written notice of the taking of any such action
described in (d) or (e) above, but the failure to give such notice (other than
any notice required to be given pursuant to the UCC) shall not affect the
rights, power or authority of the Administrator with respect thereto. The
Borrower hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 5.2 is irrevocable and coupled with an
interest.

Section 5.3 Administrator May Perform. If the Borrower fails to perform any
agreement to be performed by the Borrower hereunder, the Administrator (for the
benefit of the Secured Parties) may itself perform, or cause performance of such
agreement, and the reasonable expenses of the Administrator incurred in
connection therewith shall be payable by the Borrower.

Section 5.4 Release of Collateral. The Administrator’s (for the benefit of the
Secured Parties) right, title and interest in the Collateral shall be released
effective on the date occurring after the Commitment Termination Date on which
all Obligations shall have been finally and fully paid and performed (other than
contingent obligations as to which no unsatisfied claim has been asserted).

 

30



--------------------------------------------------------------------------------

ARTICLE VI.

INCREASED COSTS, ETC.

Section 6.1 Increased Costs. If any change in Regulation D of the Board of
Governors of the Federal Reserve System, or any Regulatory Change, in each case
occurring after the date hereof:

(a) shall subject any Affected Party to any tax, duty or other charge with
respect to any Loan made or funded by it, or shall change the basis of taxation
of payments to such Affected Party of the principal of or interest on any Loan
owed to or funded by it or any other amounts due under this Agreement in respect
of any Loan made or funded by it (other than Excluded Taxes); or

(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 3.1), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Affected Party; or

(c) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party (including, without limitation,
because the assets and liabilities of the Lender are required to be consolidated
with those of any other Affected Party under applicable accounting principles);
or

(d) shall impose on any Affected Party any other condition affecting any Loan
made or funded by any Affected Party;

and the result of any of the foregoing is to (i) increase the cost to or to
impose a cost on (A) an Affected Party funding or making or maintaining any Loan
(including extensions of credit under the Liquidity Agreement or any other
applicable Support Agreement, or any commitment of such Affected Party with
respect to any of the foregoing), or (B) the Administrator for continuing its or
the Borrower’s relationship with the Lender, (ii) to reduce the amount of any
sum received or receivable by an Affected Party under this Agreement, the Lender
Note, the Liquidity Agreement or other applicable Support Agreement with respect
thereto, or (iii) in the good faith determination of such Affected Party, to
reduce the rate of return on the capital of an Affected Party as a consequence
of its obligations hereunder, or under the applicable Liquidity Agreement or
other applicable Support Agreement, as applicable, or arising in connection
herewith or therewith to a level below that which such Affected Party could
otherwise have achieved, then after demand by such Affected Party to the
Borrower (which demand shall be accompanied by a written statement setting forth
the basis of such demand), the Borrower shall pay to Administrator on behalf of
such Affected Party such additional amount or amounts as will (in the reasonable
determination of such Affected Party) compensate such Affected Party for such
increased cost or such reduction. Such written statement (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive evidence of the subject matter thereof.

 

31



--------------------------------------------------------------------------------

Section 6.2 Broken Funding Costs. The Borrower hereby agrees that upon demand by
any Affected Party (which demand shall be accompanied by a written statement
setting forth in reasonable detail the basis for the calculations of the amount
being claimed), the Borrower will indemnify such Affected Party against any
Broken Funding Costs. Such written statement shall, in the absence of manifest
error, be conclusive evidence of the subject matter thereof.

Section 6.3 Withholding Taxes. All payments made by the Borrower hereunder (or
by the Servicer, on behalf of the Borrower, hereunder) shall be made free and
clear of, and without reduction or withholding for or on account of, any present
or future Covered Taxes, now or hereafter imposed, levied, collected, withheld
or assessed by any Governmental Authority or other taxing authority. If any
Covered Taxes are required to be withheld from any amounts payable to any of the
Administrator or the Lender, the amounts so payable to the Administrator or the
Lender shall be increased to the extent necessary to yield to the Administrator
or the Lender (after payment of all such Covered Taxes) all such amounts payable
hereunder at the rates or in the amounts specified herein. Whenever any Covered
Taxes are payable by the Borrower, as promptly as possible thereafter, the
Borrower shall send to the Administrator for its own account or for the account
the Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Covered Taxes when due to the appropriate taxing authority or fails to remit
to the Administrator the required documentary evidence, the Borrower shall
indemnify the Administrator and the Lender for such Covered Taxes and any
incremental taxes that may become payable by the Administrator or the Lender as
a result of any such failure.

ARTICLE VII.

CONDITIONS TO BORROWING

Section 7.1 Initial Loan. The making of the initial Advance hereunder is subject
to the conditions precedent that the Administrator shall have received all of
the following, each duly executed and dated the date of such Advance (or such
earlier date as shall be satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:

7.1.1 Resolutions. Certified copies of resolutions of the Board of Managers of
the Borrower, the Performance Guarantor and each of the Originators authorizing
or ratifying the execution, delivery and performance, respectively, of the
Transaction Documents to which it is a party, together with a certified copy of
its Organizational Documents.

7.1.2 Consents, etc. Certified copies of all documents evidencing any necessary
consents and governmental approvals (if any) with respect to the Transaction
Documents.

7.1.3 Incumbency and Signatures. A certificate of an officer of the Borrower,
the Servicer, the Performance Guarantor and each Originator certifying the names
of its officer or officers authorized to sign the Transaction Documents to which
it is a party.

 

32



--------------------------------------------------------------------------------

7.1.4 Good Standing Certificates. Good standing certificates for the Borrower,
the Servicer, the Performance Guarantor and each Originator issued as of a
recent date acceptable to the Administrator by (a) the Secretary of State of the
jurisdiction of such Person’s organization, and (b) the Secretary of State of
the jurisdiction where such Person’s chief executive office and principal place
of business are located to the extent such Person’s ownership, lease or
operation of property or the conduct of its business requires such
qualification.

7.1.5 Financing Statements. (i) Proper financing statements (Form UCC-1), filed
on or prior to the date of the initial Loan, naming the Borrower as debtor and
the Administrator (for the benefit of the Secured Parties) as the secured party
as may be necessary or, in the opinion of the Administrator, desirable under the
UCC to perfect the Administrator’s (for the benefit of the Secured Parties)
security interest in the Collateral, (ii) proper financing statements, filed on
or prior to the date of the initial Advance, naming each Originator, as
seller/debtor, the Borrower as purchaser/secured party and the Administrator as
assignee as may be necessary or, in the opinion of the Administrator, desirable
under the UCC to perfect the Borrower’s ownership interest in the Receivables,
and (iii) authorized copies of proper Uniform Commercial Code Form UCC-3
termination statements or other evidence satisfactory to the Administrator
indicating the release of all liens and other Adverse Claims of any Person in
the Collateral granted by the Borrower or any Originator.

7.1.6 Search Reports. A written search report provided to the Administrator by a
search service acceptable to the Administrator listing all effective financing
statements that name the Borrower or any Originator as debtor or assignor and
that are filed in the jurisdictions in which filings were made pursuant to
Section 7.1.5 above and in such other jurisdictions that the Administrator shall
reasonably request, together with copies of such financing statements (none of
which shall cover any Collateral or interests therein or proceeds of any
thereof), and tax and judgment lien search reports from a Person satisfactory to
the Administrator showing no evidence of such lien filed against the Borrower or
any Originator.

7.1.7 Fee Letter; Payment of Fees. The Fee Letter, together with all payment of
all Fees that are due and payable on or prior to the Closing Date pursuant to
the Fee Letter.

7.1.8 Receivables Contribution and Sale Agreement. (i) Duly executed and
delivered counterparts of each of the Receivables Contribution and Sale
Agreement and all documents, agreements and instruments contemplated thereby,
and (ii) evidence that each of the conditions precedent to the execution and
delivery of the Receivables Contribution and Sale Agreement has been satisfied
to the Administrator’s satisfaction, and that the initial assignments and
transfers under the Receivables Contribution and Sale Agreement have been
consummated.

 

33



--------------------------------------------------------------------------------

7.1.9 Opinions of Counsel. Opinions of counsel to the Borrower, the Servicer,
the Performance Guarantor and each Originator in form and substance reasonably
satisfactory to the Administrator.

7.1.10 Lender Note. The Lender Note, duly executed by the Borrower.

7.1.11 Monthly Report. Monthly Report, duly executed by an Authorized Officer of
the Servicer as of July 31, 2006.

7.1.12 Lock Box Account Agreements. The Lock Box Agreements with respect to each
of the Lock-Box Accounts in the United States, duly executed by all of the
parties thereto.

7.1.13 Releases. Releases and termination statements duly executed by each
Person, other than the Borrower, that has an interest in the Receivables.

7.1.14 Performance Undertaking. The Performance Undertaking, duly executed by
the Performance Guarantor.

7.1.15 Intercreditor Agreement. The Intercreditor Agreement, duly executed by
each of the parties thereto.

7.1.16 Other. Such other documents, certificates and opinions as any of the
Administrator may reasonably request.

Section 7.2 All Advances. The making of each Advance, including without
limitation, the initial Advance, is subject to the conditions precedent that:

7.2.1 No Default, etc. (i) No Significant Event or Unmatured Significant Event
has occurred and is continuing or will result from the making of such Advance,
(ii) the representations and warranties contained in Article VIII are true and
correct in all material respects as of the date of such requested Advance, with
the same effect as though made on the date of such Advance (provided that the
materiality threshold in this clause (ii) shall not be applicable with respect
to any representation or warranty which itself contains a materiality
threshold), and (iii) after giving effect to such Advance, the aggregate unpaid
balance of the Advances will not exceed the Borrowing Base or the Facility
Limit. By making a Borrowing Request, the Borrower shall be deemed to have
represented and warranted that items (i), (ii) and (iii) in the preceding
sentence are true and correct.

7.2.2 Borrowing Request, etc. The Administrator shall have received a Borrowing
Request for such Advance in accordance with Section 2.2, together with all items
required to be delivered in connection therewith.

 

34



--------------------------------------------------------------------------------

7.2.3 Commitment Termination Date. The Commitment Termination Date shall not
have occurred.

7.2.4 Accounts. Each of the Lock-Box Accounts shall be in the Borrower’s name.
The Lock-Box Accounts shall be subject to valid and perfected first priority
security interest in favor of the Administrator for the benefit of the Secured
Parties.

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender and the Administrator to enter into this Agreement
and, in the case of the Lender, to make Loans hereunder, the Borrower hereby
represents and warrants to the Administrator and the Lender as to itself as
follows, and the Servicer hereby represents and warrants to the Administrator
and the Lender as to itself as follows:

Section 8.1 Existence and Power

(a) The Borrower is a limited liability company duly formed under the laws of
the State of Delaware. The Borrower is validly existing and in good standing
under the laws of its state of organization and is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a Material Adverse Effect.

(b) The Servicer is a corporation duly organized under the laws of the State of
Delaware. The Servicer is validly existing and in good standing under the laws
of its state of organization and is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.

Section 8.2 Power and Authority; Due Authorization, Execution and Delivery

(a) The execution and delivery by each of the Borrower of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder, and the Borrower’s use of the proceeds
of the Loans made hereunder, are within its powers and authority and have been
duly authorized by all necessary corporate action on its part. This Agreement
and each other Transaction Document to which the Borrower is a party has been
duly executed and delivered by the Borrower.

(b) The execution and delivery by each of the Servicer of this Agreement and
each other Transaction Document to which it is a party, and the

 

35



--------------------------------------------------------------------------------

performance of its obligations hereunder and thereunder. This Agreement and each
other Transaction Document to which the Servicer is a party has been duly
executed and delivered by the Servicer.

Section 8.3 No Conflict

(a) The execution and delivery by each of the Borrower of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets (except as created under the Transaction Documents) except, in any
case set forth in (i) – (iv) above, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect. No transaction
contemplated hereby requires compliance with any bulk sales act or similar law
other than compliance, if required, with any notice requirements which are
satisfied prior to the Closing Date.

(b) The execution and delivery by each of the Servicer of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets (except as created under the Transaction Documents) except, in any
case set forth in (i) – (iv) above, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.

Section 8.4 Governmental Authorization

(a) Other than the filing of the financing statements required hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by the Borrower of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

(b) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by the Servicer of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

 

36



--------------------------------------------------------------------------------

Section 8.5 Actions, Suits

(a) There is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the actual knowledge of any of the Borrower’s
Authorized Officers, threatened against or affecting the Borrower or any of its
Subsidiaries that, if adversely determined, could reasonably be expected to have
a Material Adverse Effect or which seeks to prevent, enjoin or delay the making
or repayment of any Loans.

(b) There is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the actual knowledge of any of the Servicer’s
Authorized Officers, threatened against or affecting the Servicer or any of its
Subsidiaries that, if adversely determined, could reasonably be expected to have
a Material Adverse Effect or which seeks to prevent, enjoin or delay the making
or repayment of any Loans.

Section 8.6 Binding Effect

(a) This Agreement and each other Transaction Document to which the the Borrower
is a party constitute the legal, valid and binding obligations of the Borrower,
as the case may be, enforceable against it in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) This Agreement and each other Transaction Document to which the the Servicer
is a party constitute the legal, valid and binding obligations of the Servicer,
as the case may be, enforceable against it in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

Section 8.7 Accuracy of Information

(a) All Borrower Representations and Borrower Financial Statements and, as
applicable, Notices of Significant Event, Procedure Review Reports and
Additional Information Reports shall be complete and correct and fairly present
the information contained therein in all material respects as of the date made,
reported, or certified, as applicable (provided that the foregoing materiality
threshold shall not be applicable with respect to any representation or warranty
which itself contains a materiality threshold), and do not contain any material
misstatement of fact as of such date or omit to state a material fact or any
fact necessary to make the information contained therein, taken as a whole with
all other written information provided by Authorized Officers as of such date,
not misleading as of such date.

(b) All Servicer Representations, Servicer Financial Statements, Borrowing Base
Certificates, Monthly Reports and Servicing Reports and, as applicable, Notices
of Significant Event, Procedures Review Reports and Additional Information
Reports shall be complete and correct and fairly present the information
contained therein in all material respects as of the date made, reported, or
certified, as applicable (provided that the foregoing materiality threshold
shall not be applicable with respect to any representation or warranty which
itself

 

37



--------------------------------------------------------------------------------

contains a materiality threshold), and do not contain any material misstatement
of fact as of such date or omit to state a material fact or any fact necessary
to make the information contained therein, taken as a whole with all other
written information provided by Authorized Officers as of such date, not
misleading as of such date.

Section 8.8 Margin Regulations; Use of Proceeds. The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Loans, directly or indirectly, will be used
for a purpose that violates, or would be inconsistent with, Regulations T, U and
X promulgated by the Federal Reserve Board from time to time. No portion of the
proceeds of any Loan hereunder will be used for a purpose that violates, or
would be inconsistent with, any other law, rule or regulation applicable to the
Borrower.

Section 8.9 Good Title. The Borrower, upon each transfer of Receivables pursuant
to the Receivables Contribution and Sale Agreement, is the legal and beneficial
owner of the Receivables and the Related Security with respect thereto, or
possesses a valid and perfected security interest therein, in each case, free
and clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC of all appropriate jurisdictions to perfect
the Borrower’s ownership interest in each such Receivable, its Collections and
the Related Security.

Section 8.10 Perfection. The Borrower represents and warrants that this
Agreement is effective to create a valid security interest in the Collateral in
favor of the Administrator, for the benefit of the Secured Parties. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrator’s security interest, for the benefit
of the Secured Parties, in the Collateral. The Collateral is free of any Adverse
Claim except as created or permitted under the Transaction Documents.

Section 8.11 Places of Business and Locations of Records

(a) The principal place of business and chief executive office of the Borrower
is located at its address referred to on Schedule 15.3 to this Agreement (or at
such other locations, notified to the Administrator in jurisdictions where all
action required to perfect or maintain the perfection of the Administrator’s
security interest in Collateral has been taken). The Borrower’s Federal Employer
Identification Number is 25-1406546.

(b) The principal place of business and chief executive office of the Servicer
is located at its address referred to on Schedule 15.3 to this Agreement.

Section 8.12 Accounts

(a) The Borrower represents and warrants that (i) Schedule 8.12 hereto is a
complete and accurate listing, as of the Closing Date, of the Lock-Boxes and
Lock-Box Accounts, and (ii) each of the Lock-Box Accounts has been established
in, or transferred into, the Borrower’s name. The Borrower has not granted any
interest in any Lock-Box or Lock-Box Account to any Person other than the
Administrator, and the Administrator has exclusive control of the Lock-Box
Accounts, subject to the Servicer’s right of access to such accounts as provided
herein and in the applicable Lock-Box Agreements.

 

38



--------------------------------------------------------------------------------

(b) The Servicer represents and warrants that the Servicer has not granted any
interest in any Lock-Box or Lock-Box Account to any Person other than the
Administrator, and the Administrator has exclusive control of the Lock-Box
Accounts, subject to the Servicer’s right of access to such accounts as provided
herein and in the applicable Lock-Box Agreements.

Section 8.13 No Material Adverse Effect. There has been no Material Adverse
Effect since the last day of its fiscal year as to which financial statements
have most recently been delivered pursuant to Section 9.1.5(a).

Section 8.14 Names. The name in which the Borrower has executed this Agreement
on the Closing Date is identical to the name of the Borrower as indicated on the
public record of the State of Delaware on the Closing Date. As of the Closing
Date, the Borrower has not used any legal name, trade name or assumed name other
than the name in which it has executed this Agreement.

Section 8.15 Ownership of the Borrower; No Subsidiaries. All of the issued and
outstanding equity interests of the Borrower are owned beneficially and of
record by Sunbeam, free and clear of any Adverse Claim. Such equity interests
are validly issued, fully paid and nonassessable, and there are no options,
warrants or other rights to acquire securities of the Borrower. The Borrower has
no Subsidiaries.

Section 8.16 Not an Investment Company

(a) The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

(b) The Servicer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

Section 8.17 Compliance with Credit and Collection Policy

(a) The Borrower has complied in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract. No
change or amendment has been made to the Credit and Collection Policy except in
accordance with Section 9.2.3.

(b) The Servicer has complied in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract. No
change or amendment has been made to the Credit and Collection Policy except in
accordance with Section 9.2.3.

Section 8.18 Solvency. Both before and after giving effect to each Advance, the
Borrower is Solvent.

 

39



--------------------------------------------------------------------------------

Section 8.19 Eligible Receivables. Each Receivable included in the Borrowing
Base in each Borrowing Base Certificate and Monthly Report as an Eligible
Receivable is, as of the date of such Borrowing Base Certificate or Monthly
Report, an Eligible Receivable.

Section 8.20 Sales by Originators. Each sale of Receivables by an Originator to
the Borrower shall have been effected under, and in accordance with the terms
of, the Receivables Contribution and Sale Agreement, including the payment by
the Borrower to the applicable Originator of the purchase price therefor as
provided in the Receivables Contribution and Sale Agreement, and each such sale
shall have been made for “reasonably equivalent value” (as such term is used
under § 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used under § 547 of the Bankruptcy Code) owed by the
Borrower to any Originator.

Section 8.21 Ordinary Course of Business. Each remittance of Collections by the
Borrower to the Administrator or the Lender under this Agreement is (i) in
payment of a debt incurred by the Borrower in the ordinary course of its
business or financial affairs and (ii) made in the ordinary course of its
business or financial affairs.

ARTICLE IX.

COVENANTS OF BORROWER AND SERVICER

Section 9.1 Affirmative Covenants. From the date hereof until the first day,
following the Commitment Termination Date, on which all Obligations shall have
been finally and fully paid and performed (other than contingent obligations as
to which no unsatisfied claim has been asserted), each of the Borrower and the
Servicer hereby covenants and agrees with the Administrator and the Lender as to
itself, as follows:

9.1.1 Compliance with Laws, Etc.

(a) The Borrower will comply in all material respects with all applicable laws,
rules, regulations and orders of all governmental authorities (including those
which relate to the Receivables), except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

(b) The Servicer will comply in all material respects with all applicable laws,
rules, regulations and orders of all governmental authorities (including those
which relate to the Receivables), except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

9.1.2 Preservation of Legal Existence

(a) The Borrower will preserve and maintain its existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in the jurisdiction where its
principal place of business and its chief executive office are located (to the
extent its ownership, lease or operation of property or the conduct of its
business requires such qualification) and in each other jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualifications would have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(b) The Servicer will preserve and maintain its existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in the jurisdiction where its
principal place of business and its chief executive office are located (to the
extent its ownership, lease or operation of property or the conduct of its
business requires such qualification) and in each other jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualifications would have a Material Adverse Effect.

9.1.3 Performance and Compliance with Receivables

(a) The Borrower will timely perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Receivables and all other agreements related to such Receivables (but only
to the extent where there would not be an adverse effect on the Receivables).

(b) The Servicer will timely perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Receivables and all other agreements related to such Receivables(but only to
the extent where there would not be an adverse effect on the Receivables).

9.1.4 Credit and Collection Policy

(a) The Borrower will comply in all material respects with the Credit and
Collection Policy.

(b) The Servicer will comply in all material respects with the Credit and
Collection Policy.

 

41



--------------------------------------------------------------------------------

9.1.5 Reporting Requirements

(a) Financial Statements.

(i) The Borrower will furnish to the Administrator for distribution to the
Lender within 90 days after the close of each of its fiscal years, (A) a copy of
the unaudited balance sheet of the Borrower, in each case, as at the end of such
year, together with the related statement of earnings for such year, certified
by an Authorized Officer of the Borrower (which certification shall state that
such balance sheet and statement or earnings fairly present the financial
condition and results of operations for such year in accordance with GAAP except
for the absence of footnotes), and (B) a certificate of such officer stating
that such officer has no knowledge that a Significant Event or Unmatured
Significant Event has occurred and is continuing, or if, in the opinion of such
officer, such a Significant Event or Unmatured Significant Event has occurred
and is continuing, a statement as to the nature thereof;

(ii) The Servicer will furnish to the Administrator for distribution to the
Lender within 90 days after the close of each of Jarden’s fiscal years, annual
audited consolidated financial statements for Jarden and its Consolidated
Subsidiaries, including a consolidated balance sheet as of the end of such
period, related statement of consolidated income, statement of consolidated
shareowners’ equity, and statement of cash flows, setting forth in each case in
comparative form the figures for such fiscal year and the previous fiscal year,
all prepared in accordance with GAAP, accompanied by audit report of independent
certified public accountants of recognized national standing or otherwise
acceptable to the Administrator (which report shall be unqualified as to going
concern and scope of audit); and

(iii) The Servicer will furnish to the Administrator for distribution to the
Lender within 45 days after the close of the first three quarterly periods of
each of its fiscal years, (A) unaudited consolidated financial statements for
Jarden and its Consolidated Subsidiaries, including a consolidated balance sheet
as of the end of such period, related statement of consolidated income and
statement of cash flows, all prepared in accordance with GAAP, for the period
from the beginning of such fiscal year to the end of such quarter, setting forth
in the case of such statements of income and cash flows in comparative form the
figures for the corresponding quarter and the corresponding portion of Jarden’
previous fiscal year and (B) a certificate of an Authorized Officer of Jarden to
the effect that no Significant Event or Unmatured Significant Event has occurred
and is continuing.

Notwithstanding anything to the contrary, the Borrower and the Servicer shall be
deemed to have complied with the delivery requirements under this
Section 9.1.5(a) by making publicly available the required documents through
Jarden’s website at www.jarden.com, or at www.sec.gov or other publicly
available electronic medium and providing the hyperlink or other appropriate
internet address information for obtaining such information; provided that the
Borrower and the Servicer shall deliver paper copies of any statements, reports,
financial statements and other information referred to in this Section 9.1.5(a)
to the Administrator promptly upon request following such filing.

 

42



--------------------------------------------------------------------------------

(b) Monthly Reports and Borrowing Base Certificates.

(i) On or before each Monthly Reporting Date, the Servicer shall prepare and
deliver to the Administrator for distribution to the Lender a Monthly Report, as
of the most recent Calculation Date, signed by an Authorized Officer of the
Servicer; and

(ii) On or before each Borrowing Base Reporting Date, commencing with the first
full month succeeding the Closing Date, the Servicer shall prepare and deliver
to the Administrator for distribution to the Lender, a Borrowing Base
Certificate as of the 15th day of each month covering the period commencing on
the first day of such month and ending on the 15th day of such month, signed by
an Authorized Officer of the Servicer.

(c) Significant Events. As soon as possible but in any event within three
(3) Business Days after any Authorized Officer of the Borrower or the Servicer
becomes aware of the occurrence of a Significant Event or an Unmatured
Significant Event, the Borrower or the Servicer, as the case may be, will
deliver to the Administrator for distribution to the Lender a written notice
setting forth details of such event and the action that the Borrower or the
Servicer, as the case may be, proposes to take with respect thereto.

(d) Servicing Certificate. The Servicer shall deliver, or cause to be delivered,
to the Administrator for distribution to the Administrator, on or before the
date that is 90 days after the end of each fiscal year, a certificate signed by
any Authorized Officer of the Servicer, stating that (a) a review of the
activities of the Servicer under this Agreement during the fiscal year
immediately preceding has been made under such officer’s supervision and (b) to
the best of such officer’s knowledge, based on such review, the Servicer has
fulfilled in all material respects its obligations under the Agreement
throughout such fiscal year and has complied in all material respects with the
Credit and Collection Policy, or, if there has been a material failure to
fulfill any such obligation, specifying the nature and status thereof.

(e) Procedures Review. In connection with an inspection permitted under
Section 9.1.11, within twenty (20) Business Days after receipt of written
request therefor, information reasonably required to generate a report which
reasonably satisfies the requirements set forth on Schedule 9.1.5 (each such
report, a “Procedures Review Report”).

(f) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Collateral, the Receivables or the condition
or operations, financial or otherwise, of the Borrower or any Originator as any
of the Administrator may from time to time

 

43



--------------------------------------------------------------------------------

reasonably request in order to protect the interests of the Administrator, on
behalf of the Secured Parties, under or as contemplated by this Agreement or the
other Transaction Documents.

9.1.6 Use of Proceeds. The Borrower will use the proceeds of the Loans made
hereunder solely in connection with the acquisition or funding of Receivables
and to make dividends in accordance with applicable corporate law and this
Agreement.

9.1.7 Separate Legal Entity. The Borrower hereby acknowledges that the Lender
and the Administrator are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any other Person. Therefore, from and
after the date hereof, the Borrower shall take all reasonable steps to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of any other Person, and is not a division of any Originator
or other Person. Without limiting the generality of the foregoing and in
addition to and consistent with the covenant set forth in Section 9.1.2, the
Borrower shall take such actions as shall be required in order that:

(a) The Borrower will be a limited purpose company whose primary activities are
restricted in its Organizational Documents to owning the Receivables and Related
Security and financing the acquisition thereof and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;

(b) Not less than one member of the Borrower’s Board of Managers (each, an
“Independent Manager”) shall be an individual who is not, and during the past
five (5) years has not been (i) a direct or indirect legal or beneficial owner
in Jarden or its Affiliates (excluding de minimis ownership interest), (ii) a
creditor, supplier, employee, officer, director, family member, manager, or
contractor of Jarden and its Affiliates or (iii) a person who controls (whether
directly, indirectly or otherwise) Jarden or its Affiliates or any creditor,
supplier, employee, officer, director manager or contractor of Jarden or any of
its Affiliates, or a family member of such individual described in the
foregoing. The Organizational Documents of the Borrower shall provide that
(i) the Board of Managers shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Borrower
unless the Independent Managers shall approve the taking of such action in
writing prior to the taking of such action, and (ii) such provision cannot be
amended without the prior written consent of the Independent Managers;

(c) Any employee, consultant, or agent of the Borrower will be compensated from
funds of the Borrower, as appropriate, for services provided to the Borrower;

 

44



--------------------------------------------------------------------------------

(d) The Borrower will allocate and charge fairly and reasonably overhead
expenses shared with any other Person. To the extent, if any, that the Borrower
and any other Person share items of expenses such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered;
the Borrower’s operating expenses will not be paid by any other Person except as
permitted under the terms of this Agreement or otherwise consented to by the
Administrator;

(e) The Borrower’s books and records will be maintained separately from those of
any other Person;

(f) All audited financial statements of any Person that are consolidated to
include the Borrower will contain detailed notes clearly stating that (A) the
Receivables have been sold to the Borrower, and (B) the Borrower is a separate
legal entity;

(g) The Borrower’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;

(h) The Borrower will strictly observe corporate formalities in its dealings
with all other Persons, and funds or other assets of the Borrower will not be
commingled with those of any other Person; and

(i) (j) Any Person that renders or otherwise furnishes services to the Borrower
will be compensated thereby at market rates for such services it renders or
otherwise furnishes thereto. The Borrower will not hold itself out to be
responsible for the debts of any other Person or the decisions or actions
respecting the daily business and affairs of any other Person.

9.1.8 Adverse Claims on Receivables. Each of the Borrower and the Servicer will,
and will require each Originator to, defend each Receivable against all claims
and demands of all Persons at any time claiming the same or any interest therein
adverse to the Administrator’s security interest, on behalf of the Secured
Parties.

9.1.9 Further Assurances. At its expense, each of the Borrower and the Servicer
will perform all acts and execute all documents reasonably requested by any of
the Administrator at any time to evidence, perfect, maintain and enforce the
title or the security interest of the Administrator, on behalf of the Secured
Parties, in the Receivables and the priority thereof. Each of the Borrower and
the Servicer will, at the reasonable request of the Administrator, execute and
deliver financing statements relating to or covering the Collateral and, where
permitted by law, the Borrower shall authorize the Administrator to file one or
more financing statements without the Borrower’s signature. The Borrower shall,
and shall cause each Originator to, mark its master data processing records
relating to

 

45



--------------------------------------------------------------------------------

the Receivables with a legend stating that the Receivables have been sold or
contributed to Jarden Receivables, LLC, and a security interest therein has been
granted to SunTrust Capital Markets, Inc., as Administrator for various parties.

9.1.10 Servicing. The Servicer shall (a) pursue collection of the Receivables as
vigorously as it would pursue collection of its own financial assets, and
(b) follow such practices and procedures for servicing the Receivables, in
accordance with the Credit and Collection Policy, as would be customary and
usual for a prudent servicer under similar circumstances, including using
commercially reasonable efforts to realize upon any recourse to the Obligors.

9.1.11 Inspection. Each of the Borrower and the Servicer shall permit the
Administrator and their duly authorized representatives, attorneys or auditors
to inspect the Receivables and the associated Receivable Files, Documents,
accounts, records and computer systems, software and programs used or maintained
by the Borrower or the Servicer, at such times as the Administrator may
reasonably request; provided, however, that prior to the occurrence of a
Significant Event, there shall be (x) (i) one such inspection during the first
six (6) month period following the Closing Date which inspection shall relate
solely to Sunbeam Products, Inc. and the Receivables originated by it and
(ii) one other inspection during the second six (6) month period following the
Closing Date and (y) one (1) inspection during each (12) month period thereafter
and, in each case, all reasonable costs and expenses of each such inspection
shall be borne by the Borrower and the Servicer. Each of the Borrower and the
Servicer shall provide any document in its possession (or a copy thereof)
related to any Receivable (other than confidential financial information of the
related Obligor which the Borrower, any Originator, or the Servicer is not
authorized to disclose) to the Administrator or to the Servicer, if reasonably
requested by the Administrator.

9.1.12 Cooperation. Each of the Borrower and the Servicer shall provide such
cooperation, information and assistance, and prepare and supply the
Administrator with such data regarding the performance by the Obligors of their
obligations under the Receivables and the performance by the Borrower and the
Servicer of their respective obligations under the Transaction Documents, as may
be reasonably requested by any of the Administrator from time to time.

9.1.13 Facility. The Servicer shall (and shall require any Originator acting as
a sub-Servicer to) maintain adequate facilities for the servicing of
Receivables. The Servicer shall make, or shall require the relevant Originator
to make, all required property tax payments, lease payments and all other
required payments with respect to such facility. The Servicer shall, in
connection with any inspection under Section 9.1.11 and at all times following
the occurrence and during the continuance of any Significant Event, (i) ensure
that the Administrator shall have complete access (which shall be unrestricted
to the extent such access does not materially impede or materially interfere
with the Servicer’s operations) during regular business hours, at the Servicer’s
expense, to such facility and all computers and other systems relating to the
servicing of the Receivables and all

 

46



--------------------------------------------------------------------------------

persons employed at such facility, (ii) use its commercially reasonable efforts
to retain employees based at such facility to provide assistance to the
Administrator, and (iii) continue to store on a daily basis all back-up files
relating to the Receivables and the servicing of the Receivables at the
Servicer’s facilities, or such other storage facility of similar quality,
security and safety as the Servicer may select from time to time.

9.1.14 Accounts. The Borrower shall not maintain any bank accounts other than
the accounts described on Schedule 8.12. Neither the Borrower nor the Servicer
shall make, nor will either of them permit any Originator to make, any change in
its instructions to Obligors regarding payments to be made to a Lock-Box.
Neither the Borrower nor the Servicer will, nor will either of them permit any
Originator to add any Lock-Box Account Bank or Lock Box Account to those listed
on Schedule 8.12 unless the Administrator shall have consented thereto and
received a copy of any new duly executed Lock-Box Account Agreement. Neither the
Borrower nor the Servicer will, nor will either of them permit any Originator
to, change any Lock-Box Account Bank or close any Lock-Box or Lock-Box Account
unless the Administrator shall have received at least thirty (30) days’ prior
notice of such termination and (i) in the case of a closed Lock-Box, all
applicable Obligors have been notified to make payments to another Lock-Box that
clears through a Lock-Box Account which is subject to a Lock-Box Account
Agreement, or (ii) in the case of termination of a Lock-Box Bank or closing of a
Lock-Box Account, a new Lock-Box Account Agreement is entered into with respect
to any new or replacement Lock-Box Account or Lock-Box Account Bank.

Section 9.2 Negative Covenants. From the date hereof until the first day,
following the Commitment Termination Date, on which all Obligations shall have
been finally and fully paid and performed (other than contingent obligations as
to which no unsatisfied claim has been asserted), each of the Borrower and the
Servicer hereby covenants and agrees as to itself as follows:

9.2.1 Sales, Liens, Etc. Except pursuant to, or as contemplated by, the
Transaction Documents, the Borrower shall not (and shall not permit the
Servicer, acting on the Borrower’s behalf to) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist voluntarily
or involuntarily any Adverse Claims upon or with respect to any of the
Borrower’s assets, including, without limitation, the Collateral, any interest
therein or any right to receive any amount from or in respect thereof.

9.2.2 Mergers, Acquisitions, Sales, Subsidiaries, etc. The Borrower shall not:

(a) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, except for Permitted Investments, or sell, transfer, assign,
convey or lease any of its property and assets (or any interest therein) other
than pursuant to, or as contemplated by, this Agreement or the other Transaction
Documents;

 

47



--------------------------------------------------------------------------------

(b) make, incur or suffer to exist an investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of property from, any other Person, except for Permitted Investments or
pursuant to the Transaction Documents;

(c) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or

(d) enter into any transaction with any Affiliate except for the transactions
contemplated by the Transaction Documents and other transactions upon fair and
reasonable terms materially no less favorable to the Borrower than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

9.2.3 Change in Business; Change in Credit and Collection Policy. The Borrower
will not make any change in the character of its business. Neither the Borrower
nor the Servicer will make any change in the Credit and Collection Policy except
(i) to the extent such change or amendment would not be reasonably likely to
materially and adversely affect the collectibility of Receivables or to
materially decrease the credit quality of any newly created Receivables or
(ii) to the extent such change or amendment has been consented to by the
Borrower and the Administrator (such consent by Administrator not to be
unreasonably withheld or delayed).

9.2.4 Other Debt. The Borrower will not incur any Debt to any Person other than
pursuant to the Transaction Documents.

9.2.5 Organizational Documents. Except as may be required by applicable law or
by applicable rule, regulation or order by any Governmental Authority, the
Borrower shall not amend its Organizational Documents.

9.2.6 Jurisdiction of Organization; Location of Records. The Borrower shall not
change its jurisdiction of organization or permit the documents and records
evidencing the Receivables to be moved unless (i) the Borrower or the Servicer,
as the case may be, shall have given to the Administrator prior written notice
thereof, clearly describing the new location, and (ii) the Borrower shall have
taken such action, satisfactory to the Administrator, to maintain the title or
ownership of the Borrower and any security interest of the Administrator, for
the benefit of the Secured Parties) in the Collateral at all times fully
perfected and in full force and effect. Except for servicing and collection
activities performed at the locations of Originators appointed as sub-Servicers
pursuant to Section 11.2.2(c), the Servicer shall not, in any event, move the
location where it conducts the servicing and collection of the Receivables from
the address referred to on Schedule 15.3 to this Agreement, without the prior
written consent of the Administrator, which consent shall not be unreasonably
withheld or delayed.

 

48



--------------------------------------------------------------------------------

9.2.7 Financing Statements. The Borrower shall not execute any effective
financing statement (or similar statement or instrument of registration under
the laws of any jurisdiction) or financing statements relating to any
Receivables other than the financing statements described in Section 7.1.5.

9.2.8 Business Restrictions. The Borrower shall not (i) engage in any business
other than the acquisition, financing and collection of Receivables and other
Collateral as permitted by its Organizational Documents, (ii) engage in any
transactions or be a party to any documents, agreements or instruments, other
than the Transaction Documents and those incidental to the purposes thereof, or
(iii) incur any trade payables (other than for professional fees incurred in the
ordinary course of business) or other liabilities (excluding liabilities
incurred under and pursuant to the Transaction Documents and excluding the
Obligations and Debt permitted under Section 9.2.4) if the aggregate outstanding
balance of such trade payables and other liabilities would at any time equal
$12,300 or more in the aggregate, provided, however, that the foregoing will not
restrict the Borrower’s ability to pay servicing compensation as provided
herein, and, provided, further, that so long as no Significant Event or
Unmatured Significant Event shall have occurred and be continuing and the
Borrower’s net worth (determined in accordance with GAAP) after giving effect
thereto, is at least $7,500,000, the Borrower shall be permitted to make
distributions to its equity owners to the extent permitted by applicable law and
this Agreement.

9.2.9 Other Agreements; Performance Undertaking. The Borrower will not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables
Contribution and Sale Agreement or the Performance Undertaking, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under any of the foregoing or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of each of the
Administrator.

ARTICLE X.

SIGNIFICANT EVENTS AND THEIR EFFECT

Section 10.1 Events of Default. Each of the following shall constitute an “Event
of Default” under this Agreement:

10.1.1 Non-Payment of Loans, Etc. The Borrower shall fail to make any payment of
any Obligation payable by the Borrower hereunder or under the other Transaction
Documents, including, without limitation, any principal, interest, Fees and
Indemnified Amounts (but exclusive of prepayments required by Section 4.1(d)),
or shall fail to make a deposit (if any) that is required to be made hereunder
when due and, in each of the foregoing cases, such failure shall continue for
the lesser of (x) the cure period, if any, set forth in the specific provision
requiring such payment or deposit or (y) two (2) Business Days.

 

49



--------------------------------------------------------------------------------

10.1.2 Non-Compliance with Other Provisions. The Borrower shall:

(a) fail to perform or observe any covenant contained in Section 9.1.5(c) of
this Agreement,

(b) fail to perform or observe any covenant contained in Section 9.2 of this
Agreement, and such failure shall continue for three (3) Business Days, or

(c) fail to perform or observe any other term, covenant or agreement contained
in this Agreement or any other Transaction Document on its part to be performed
or observed and, except as provided in Section 10.2.2, any such failure shall
remain unremedied for thirty (30) days.

10.1.3 Breach of Representations and Warranties. Any representation, warranty,
certification or statement made by the Borrower in this Agreement, any other
Transaction Document to which the Borrower is a party or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold.

10.1.4 Bankruptcy. An Event of Bankruptcy shall have occurred and remained
continuing with respect to the Borrower or any of its Affiliates.

10.1.5 Tax and ERISA Liens. The Internal Revenue Service shall file notice of a
lien pursuant to § 6323 of the Internal Revenue Code with regard to any of the
assets of the Borrower or the Pension Benefit Guaranty Corporation shall file a
notice of lien pursuant to § 4068 of ERISA, with regard to any assets of the
Borrower, and in either of the foregoing cases, such lien shall not have been
released within fifteen (15) Business Days.

Section 10.2 Amortization Events. Each of the following shall constitute an
“Amortization Event” under this Agreement:

10.2.1 Servicer Event of Default. A Servicer Event of Default shall have
occurred and remained continuing.

10.2.2 Collateral Reporting. The Borrower and the Servicer shall fail to deliver
any Borrowing Base Certificate or Monthly Report within two (2) Business Days
after the same is due.

10.2.3 Borrowing Base Deficit. A Borrowing Base Deficit shall exist and such
condition shall continue unremedied until the date on which the prepayment of
Advances equal to such Borrowing Base Deficit is required to be made pursuant to
Section 4.1(d).

 

50



--------------------------------------------------------------------------------

10.2.4 Default Ratio. The Default Ratio shall equal or exceed 4.50% on a rolling
three-month average basis for any three-month period ending in January-July, or
3.30% on a rolling three-month average basis for any three-month period ending
in August-December.

10.2.5 Dilution Ratio. The Dilution Ratio shall equal or exceed 8.90% on a
rolling three-month average basis for any three-month period ending in
January-July, or 6.30% on a rolling three-month average basis for any
three-month period ending in August-December.

10.2.6 Delinquency Ratio. The Delinquency Ratio shall equal or exceed 5.50% on a
rolling three-month average basis for any three-month period ending in
January-July, or 3.00% on a rolling three-month average basis for any
three-month period ending in August-December.

10.2.7 Accounts Receivable Turnover Ratio. The Accounts Receivable Turnover
Ratio shall be less than 6.50 for any Calculation Period.

10.2.8 Event of Default. An Event of Default shall have occurred and be
continuing.

10.2.9 Validity of Transaction Documents. (a) Any Transaction Document, or any
lien or security interest granted thereunder, shall (except in accordance with
its terms), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the Borrower, the
Servicer or any Originator party to such Transaction Document, (b) the Borrower,
any Originator or the Servicer shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Transaction Documents, or (c) any security interest granted under any
Transaction Document shall, in whole or in part, cease to be a perfected first
priority security interest.

10.2.10 Termination Date. The “Termination Date” under and as defined in the
Receivables Contribution and Sale Agreement shall occur.

10.2.11 Performance Undertaking. The Performance Guarantor shall fail to perform
or observe any term, covenant or agreement required to be performed by it under
the Performance Undertaking, or the Performance Undertaking shall cease to be
effective or to be the legally valid, binding and enforceable obligation of the
Performance Guarantor, or the Performance Guarantor shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability.

10.2.12 Change of Control. Sunbeam shall cease to own, directly or indirectly,
100% of the outstanding voting stock of the Borrower.

10.2.13 Judgments. A final judgment or judgments for the payment of money of
$12,300 or more in the aggregate (regardless of insurance coverage) shall be
rendered by one or more courts, administrative tribunals or other bodies

 

51



--------------------------------------------------------------------------------

having jurisdiction against the Borrower and the same shall not be discharged
(or provision shall not be made for such discharge), or a stay of execution
thereof shall not be procured, within thirty (30) days from the date of entry
thereof and the Borrower shall not, within said period of thirty (30) days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal.

Section 10.3 Effect of Significant Event.

10.3.1 Optional Termination. Upon the occurrence and during the continuance of a
Significant Event (other than an Event of Default described in Section 10.1.4),
the Administrator may, and at the request of the Lender shall, by notice to the
Borrower (a copy of which shall be promptly forwarded by the Administrator to
each applicable Rating Agency), declare all or any portion of the outstanding
principal amount of the Advances and other Obligations to be due and payable
and/or the Lender’s Commitment (if not theretofore terminated) to be terminated
by declaring the Commitment Termination Date to have occurred, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Lender’s Commitment shall terminate.

10.3.2 Automatic Termination. Upon the occurrence of an Event of Default
described in Section 10.1.4, the Commitment Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances and all other
Obligations shall become immediately and automatically due and payable, all
without presentment, demand, protest, or notice of any kind.

10.3.3 Notice to Rating Agencies. The Administrator shall notify each applicable
Rating Agency of the occurrence of any continuing Significant Event, promptly
following its actual knowledge thereof.

ARTICLE XI.

THE SERVICER

Section 11.1 Jarden as Initial Servicer. The servicing, administering and
collection of the Receivables shall be conducted by the Person designated from
time to time as the Servicer under this Agreement. Until such time following the
occurrence and during the continuance of a Servicer Event of Default or an
Amortization Event as the Administrator shall notify Jarden and the Borrower in
writing of the revocation of such power and authority, the Borrower, the Lender
and the Administrator hereby appoint Jarden to act as the Servicer under the
Transaction Documents.

Section 11.2 Certain Duties of the Servicer.

11.2.1 Authorization to Act as the Borrower’s Agent. The Borrower hereby
appoints the Servicer as its agent for the following purposes: (i) selecting the
amount of each requested Loan and executing Borrowing Requests on behalf of the
Borrower, (ii) making transfers among, deposits to and

 

52



--------------------------------------------------------------------------------

withdrawals from all deposit accounts of the Borrower for the purposes described
in the Transaction Documents, (iii) arranging payment by the Borrower of all
Fees, expenses, other Obligations and other amounts payable under the
Transaction Documents, (iv) causing the repayment and prepayment of the Loans as
required and permitted pursuant to Section 4.1 and (v) executing and preparing
the Monthly Reports and Borrowing Base Certificates; provided, however, that the
Servicer shall act in such capacity only as an agent of the Borrower and shall
incur thereby no additional obligations with respect to any Loan, and nothing
herein shall be deemed to authorize the Servicer to take any action as the
Borrower’s agent which the Borrower is precluded from taking itself. The
Borrower irrevocably agrees that (A) it shall be bound by all proper actions
taken by the Servicer pursuant to the preceding sentence, and (B) the
Administrator, the Lender and the banks holding all deposit accounts of the
Borrower are entitled to accept submissions, determinations, selections,
specifications, transfers, deposits and withdrawal requests, and payments from
the Servicer on behalf of the Borrower.

11.2.2 Servicer to Act as Collection Agent.

(a) The Servicer shall service and administer the Receivables on behalf of the
Borrower and the Administrator (for the benefit of the Secured Parties) and
shall have full power and authority, acting alone and/or through sub-Servicers
as provided in Section 11.2.2(c), to do any and all things which it may deem
reasonably necessary or desirable in connection with such servicing and
administration and which are consistent with this Agreement. Consistent with the
terms of this Agreement, the Servicer may waive, modify or vary any term of any
Receivable or consent to the postponement of strict compliance with any such
term or in any manner, grant indulgence to any Obligor if, in the Servicer’s
reasonable determination, such waiver, modification, postponement or indulgence
is not materially adverse to the interests of the Borrower or the Administrator
(for the benefit of the Secured Parties); provided, however, that the Servicer
may not permit any modification with respect to any Receivable that would reduce
the Unpaid Balance (except for actual payments thereof), or extend the due date
thereof, except that the Servicer may take such actions with respect to
Defaulted Receivables if such actions will, in the Servicer’s reasonable
business judgment, maximize the Collections thereof. Without limiting the
generality of the foregoing, the Servicer in its own name or in the name of the
Borrower is hereby authorized and empowered by the Borrower when the Servicer
believes it appropriate in its best judgment to execute and deliver, on behalf
of the Borrower, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge and all other comparable instruments, with
respect to the Receivables.

(b) The Servicer shall service and administer the Receivables by employing such
procedures (including collection procedures) and degree of care, in each case
consistent with applicable law, with the Credit and Collection Policy and with
prudent industry standards, as are customarily employed by the Servicer

 

53



--------------------------------------------------------------------------------

in servicing and administering receivables owned or serviced by the Servicer
comparable to the Receivables. The Servicer shall not take any action to impair
the Administrator’s (for the benefit of the Secured Parties) security interest
in any Receivable, except to the extent allowed pursuant to this Agreement or
required by law.

(c) At any time while Jarden is acting as the Servicer hereunder, Jarden may
delegate, and Jarden hereby advises the Lender and the Administrator that it has
delegated, to each of the Originators, as a sub-Servicer of the Servicer,
certain of its duties and responsibilities as the Servicer hereunder. Without
the prior written consent of each of the Administrator, Jarden shall not be
permitted to delegate any of its duties or responsibilities as the Servicer to
any Person other than (i) the Borrower, (ii) the Originators and (iii) with
respect to certain Defaulted Receivables, outside collection agencies in
accordance with its customary practices. Neither the Borrower nor any Originator
shall be permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by Jarden. If at any time
following the occurrence and during the continuance of a Servicer Event of
Default or Amortization Event, the Administrator shall designate as the Servicer
any Person other than Jarden, all duties and responsibilities theretofore
delegated by Jarden to the Borrower or any Originator may, at the discretion of
any of the Administrator, be terminated forthwith on notice given by the
Administrator to Jarden and to the Borrower and the applicable Originator.
Notwithstanding the foregoing: (i) Jarden shall be and remain primarily liable
to the Administrator and the Lender for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder, (ii) the Administrator
and the Lender shall be entitled to deal exclusively with Jarden in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder, (iii) the Administrator and the Lender shall not be required to give
notice, demand or other communication to any Person other than Jarden in order
for communication to the Servicer and its sub-Servicers or other delegate with
respect thereto to be accomplished and (iv) Jarden, at all times that it is the
Servicer, shall be responsible for providing any sub-Servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

(d) Except as provided in the penultimate sentence of the preceding clause (c),
the Administrator and the Lender shall not be required to give notice, demand or
other communication to any Person other than Jarden in order for communication
to the Servicer and its sub-Servicer or other delegate with respect thereto to
be accomplished. Jarden, at all times that it is the Servicer, shall be
responsible for providing any sub-Servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.

(e) The Servicer may take such actions as are necessary to discharge its duties
as the Servicer in accordance with this Agreement, including the power to
execute and deliver on behalf of the Borrower such instruments and documents as
may be customary, necessary or desirable in connection with the performance of
the Servicer’s duties under this Agreement (including consents, waivers and
discharges relating to the Receivables).

 

54



--------------------------------------------------------------------------------

(f) The Servicer shall keep records that readily identify and segregate
transactions contemplated by this Agreement, including the identity and
collection status of each Receivable purchased by the Borrower from any
Originator and the Purchase Price Credits.

11.2.3 Collections.

(a) On or prior to the Closing Date, the Borrower and the Servicer shall have
established and shall maintain thereafter the following system of collecting and
processing Collections of Receivables: The Obligors shall be instructed to make
payments of Receivables only (i) by check, draft or money order mailed to a
Lock-Box listed on Schedule 8.12 (such payments, upon receipt in such a
Lock-Box, being referred to herein as “Mail Payments”), or (ii) by wire
transfer, SWIFT, ACH or other electronic payment to a Lock-Box Account.

(b) On or prior to the Closing Date, the Administrator shall have received a
Lock-Box Agreement with respect to each Lock-Box Account. The Servicer’s right
of access to any Lock-Box Account shall be revocable upon notice from the
Administrator following the occurrence and during the continuance of a Servicer
Event of Default, an Event of Default or an Incipient Bankruptcy (it being
understood that an Incipient Bankruptcy shall not, in and of itself, lead to the
Commitment Termination Date). In addition, after the occurrence and during the
continuance of any Servicer Event of Default or an Event of Default, the
Servicer agrees that it shall, upon the written request of all of the
Administrator, notify all Obligors under Receivables to make payment thereof to
(i) one or more bank accounts and/or post-office boxes designated by the
Administrator and specified in such notice or (ii) any successor Servicer
appointed hereunder. Neither the Administrator nor the Lender shall, inter alia,
(x) take any action under Lock-Box Agreement or (y) deliver any notice to any
Obligor, absent the existence of a Servicer Event of Default or an Event of
Default.

(c) The Servicer shall direct each applicable depository or lockbox bank
pursuant to a Lock-Box Account Agreement to remove all Mail Payments from each
Lock-Box by the close of business on each Business Day and deposit the same into
a Lock-Box Account. Servicer shall process all such Mail Payments, and all other
payments received in any form, on the date such payment is received, by
recording the amount of the payment received from the Obligor and the applicable
account or invoice number.

(d) All Collections received by any Originator or the Servicer in respect of
Receivables will, pending remittance to a Lock-Box Account, be held by such
Originator or the Servicer in trust for the exclusive benefit of the
Administrator, on behalf of the Secured Parties, and shall not be commingled
with any other funds or property of any Originator or the Servicer.

 

55



--------------------------------------------------------------------------------

(e) The Borrower and the Servicer hereby irrevocably waive any right to set-off
or otherwise deduct any amount owing by or to them from any Collections received
by them prior to remittance thereof in accordance with this Agreement.

(f) In performing its duties and obligations hereunder, the Servicer (i) shall
not impair the rights of the Borrower or the Administrator, on behalf of the
Secured Parties, in any Receivable, (ii) shall not amend the terms of any
Receivable other than in accordance with the Credit and Collection Policy and
this Agreement, (iii) shall not release any goods securing a Receivable from the
lien created by such Receivable except as specifically provided for herein, and
(iv) shall be entitled to commence or settle any legal action to enforce
collection of any Receivable or to foreclose upon or repossess any goods
securing such Receivable. In the event that the Servicer shall breach any of its
covenants set forth in clause (i), (ii) or (iii) of this Section 11.2.3(f), the
Servicer shall pay the Unpaid Balance of each Receivable affected thereby on the
Distribution Date following the Calculation Period in which such event occurs.
For the purposes of Section 11.7 hereof, the Servicer shall not be deemed to
have breached its obligations under this Section 11.2.3(f) unless it shall fail
to make such payment with respect to any Receivable affected by the Servicer’s
noncompliance with clause (i), (ii) or (iii) of this Section 11.2.3(f) on such
Distribution Date.

(g) All payments or other amounts collected or received by the Servicer in
respect of a Receivable shall be applied to the Unpaid Balance of such
Receivable.

11.2.4 Settlement. On each Distribution Date, the Servicer shall distribute the
Collections in accordance with Article IV hereof.

Section 11.3 Servicing Compensation. The Servicer, as compensation for its
activities hereunder, shall be entitled to receive the Servicing Fee, which
shall be payable by the Borrower on each Distribution Date from Collections in
accordance with Section 4.2. The Servicer shall be required to pay all expenses
incurred by it in connection with its servicing activities hereunder (including
payment of the fees and expenses of any sub-Servicer) and shall not be entitled
to reimbursement therefor except as specifically provided herein.

Section 11.4 Agreement Not to Resign. Jarden acknowledges that the Administrator
and the Lender have relied on Jarden’s agreement to act as the Servicer
hereunder in their respective decisions to execute and deliver the respective
Transaction Documents to which they are parties. In recognition of the
foregoing, Jarden agrees not to resign as the Servicer voluntarily, except as
required by law (as evidenced by the delivery of an outside opinion of counsel
to the Administrator, in form and substance satisfactory to the Administrator),
without the prior written consent of each of the Administrator.

 

56



--------------------------------------------------------------------------------

Section 11.5 Designation of the Servicer. The Borrower agrees not to designate
any Person other than Jarden as the Servicer without the prior written consent
of each of the Administrator.

Section 11.6 Termination. The authorization of the Servicer to act on behalf of
the Borrower under this Agreement and the other Transaction Documents shall
terminate at the sole discretion of the Administrator upon the replacement of
the Servicer by a successor Servicer selected by the Administrator following a
Servicer Event of Default or another Amortization Event.

Section 11.7 Servicer Events of Default. Each of the following shall constitute
a “Servicer Event of Default” under this Agreement:

11.7.1 Failure to Make Payments and Deposits. The Servicer shall fail to make
any payment or deposit required to be made by it hereunder on the date when due
and, in each of the foregoing cases, such failure shall continue for two
(2) Business Days.

11.7.2 Non-Compliance with Other Provisions. The Servicer shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement or
any other Transaction Document on its part to be performed or observed and any
such failure shall remain unremedied for thirty (30) days.

11.7.3 Delegation. The Servicer shall delegate any of its duties hereunder,
except as expressly permitted under Section 11.2.2(c) and (d).

11.7.4 Breach of Representations and Warranties. Any representation, warranty,
certification or statement made by the Servicer in this Agreement, any other
Transaction Document to which the Servicer is a party or in any Borrowing Base
Certificate, Monthly Report or other document delivered pursuant hereto or
thereto shall prove to have been incorrect in any material respect when made or
deemed made; provided that the materiality threshold in the preceding clause
shall not be applicable with respect to any representation or warranty which
itself contains a materiality threshold.

11.7.5 Bankruptcy. An Event of Bankruptcy shall have occurred and remained
continuing with respect to the Servicer or any Originator acting as a
sub-Servicer.

11.7.6 Judgments. A final judgment or judgments for the payment of money in
excess of $30,000,000 in the aggregate (exclusive of judgment amounts fully
covered by independent third-party insurance where the insurer has not disputed
or denied coverage in respect of such judgment) shall be rendered by one or more
courts, administrative tribunals or other bodies having jurisdiction against
Jarden and the same shall not be discharged (or provision shall not be made for
such discharge), or a stay of execution thereof shall not be procured, within
thirty (30) days from the date of entry thereof and Jarden shall not, within
said period of thirty (30) days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal.

 

57



--------------------------------------------------------------------------------

11.7.7 Cross-Default to Material Debt. Failure of the Servicer or any Originator
to pay any Material Debt when due; or the default by the Servicer or any
Originator in the performance of any term, provision or condition contained in
any agreement or agreements under which any Material Debt was created or is
governed, or any other event shall occur or condition exist, the effect of which
is to cause, or to permit the holder or holders of such Material Debt to cause,
such Material Debt to become due prior to its stated maturity; or any Material
Debt of the Servicer or any Originator shall be declared to be due and payable
or required to be prepaid (other than by a regularly scheduled payment or as a
result of the sale of an asset securing such Material Debt) prior to the stated
maturity thereof (it being understood that Servicer Events of Default described
in this Section 11.7.7 shall survive maturity or extinguishment of the related
Material Debt).

At any time during the continuance of any Servicer Event of Default or an
Amortization Event, the Administrator may, in its sole discretion notify the
Servicer in writing of the revocation of its appointment as the Servicer
hereunder. Upon revocation of the Servicer’s appointment hereunder, the
Administrator shall appoint a successor Servicer. The Servicer agrees that upon
receipt of written notification from the Administrator of the revocation of the
Servicer’s appointment as the Servicer hereunder, the Servicer shall upon the
written request of the Administrator (which request may be contained in the
notification of revocation) (i) notify all Obligors under the Receivables to
make payment thereof to a bank account(s) or post office box designated by the
Administrator and specified in such notice, and (ii) pay to the Administrator
(or its designee) immediately all Collections then held or thereafter received
by the Servicer or the applicable Originator of Receivables, together with all
other payment obligations of the Servicer hereunder owing to any of the Lender
or the Administrator. The Servicer shall, at its sole cost and expense,
cooperate with and assist the successor the Servicer (including, without
limitation, providing access to, and transferring, all Receivable Files and all
records (including data-processing records) relating thereto (which shall be
held in trust for the benefit of the parties hereto in accordance with their
respective interests) and, to the extent permissible, allowing the successor
Servicer to use all licenses, hardware or software necessary or desirable to
collect the Receivables) (it being understood and agreed that Jarden shall use
its best efforts to obtain permission for such successor Servicer’s use of such
software). Jarden irrevocably agrees to act (if requested to do so) as the
data-processing agent for the successor Servicer (in substantially the same
manner as Jarden conducted such data-processing functions while it acted as the
Servicer). All costs and expenses incurred by the Servicer, successor Servicer,
the Lender, Administrator or their respective counsel in connection with any
transfer of servicing are for the account of Jarden and the Borrower, jointly
and severally.

 

58



--------------------------------------------------------------------------------

ARTICLE XII.

ADMINISTRATOR

Section 12.1 Authorization and Action.

(a) The Lender hereby appoints SunTrust Capital Markets, Inc. as its
Administrator for purposes of the Transaction Documents and authorizes SunTrust
Capital Markets, Inc. in such capacity to take such action on its behalf under
each Transaction Document and to exercise such powers hereunder and thereunder
as are delegated to SunTrust Capital Markets, Inc., as Administrator, by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto.

(b) Notwithstanding any provision to the contrary elsewhere in this Agreement,
the Administrator shall not have any duties or responsibilities, except those
expressly set forth in the Transaction Documents to which it is a party, or any
fiduciary relationship with the Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrator shall be read into any Transaction Document or otherwise exist
against the Administrator.

(c) The provisions of this Article XII are solely for the benefit of the
Administrator and the Lender, and neither of the Borrower nor the Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XII, except that this Article XII shall not affect
any obligations which the Administrator or the Lender may have to either of the
Borrower or the Servicer under the other provisions of this Agreement.

(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either the Borrower or the Servicer or any of their respective successors
and assigns.

Section 12.2 Delegation of Duties. The Administrator may execute any of its
duties under the Transaction Documents to which it is a party by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrator shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

ARTICLE XIII.

ASSIGNMENTS

Section 13.1 Restrictions on Assignments.

(a) Neither the Borrower nor Jarden may assign its rights or obligations under
the Transaction Documents to which it is a party or any interest therein without
the prior written consent of each of the Administrator, except to the
Administrator for the benefit of the Secured Parties.

(b) Subject to the provisions of Sections 6.1 and 13.4, nothing herein shall be
deemed to preclude the Lender from pledging or assigning all or any portion of
its Loans to any

 

59



--------------------------------------------------------------------------------

Liquidity Bank or other Support Provider (or any successor of any thereof by
merger, consolidation or otherwise) or any Affiliate of the foregoing (which may
then assign all or any portion thereof so assigned or any interest therein to
such party or parties as it may choose); provided, however, that so long as no
Significant Event exists and is continuing, no Liquidity Bank will assign all or
any portion of its Loans or Commitment to any Person without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). The Administrator shall promptly provide notice of any assignment to
each applicable Rating Agency and the Borrower. Subject to Section 13.2, all of
the aforementioned assignments shall be upon such terms and conditions as the
applicable the Lender and its assignee may mutually agree.

Section 13.2 Documentation. The Lender shall deliver to each assignee an
assignment, in such form as the Lender and the related assignee may agree, duly
executed by the Lender, assigning any such Loan to the assignee, and the Lender
shall promptly execute and deliver all further instruments and documents, and
take all further action, that the assignee may reasonably request, in order to
perfect, protect or more fully evidence the assignee’s right, title and interest
in and to such Loan, and to enable the assignee to exercise or enforce any
rights hereunder or under the Lender Note evidencing such Loan.

Section 13.3 Rights of Assignees. Subject to the provisions of Section 13.4,
upon the foreclosure of any assignment of any Loans made for security purposes,
or upon any other assignment of any Loan from a the Lender pursuant to this
Article XIII, the respective assignee receiving such assignment shall assume the
Commitment (if any) and all other obligations of the assignor the Lender
hereunder, and shall have all of the rights of a the Lender hereunder to the
extent of such assignment with respect to such Loans and all references to a the
Lender in Section 6.1 shall be deemed to apply to such assignee to the extent of
such assignment.

Section 13.4 Transfer and Maintenance of Register. The Administrator shall
maintain a register (each, a “Register”) on which it will record the Loans made
to the Borrower by the Lender and each repayment in respect of the principal
amount of such Loans. The Administrator shall, upon receipt of instruments
evidencing the transfer of the rights to the principal of, and interest on, any
Loan made by the Lender pursuant to this Agreement, record such transfer in the
Register and such transfer shall be effective upon recordation. Failure to make
any such recordation, or any error in such recordation shall not affect the
respective the Borrower’s obligations in respect of such Loans. If the Lender
sells participations in any Loan, it shall maintain a Register with respect to
such participations and shall permit the transfer of such participations only if
and when the transfer is recorded in the Register. The Administrator will permit
the Borrower to review such Register as reasonably needed for the Borrowers to
comply with its obligations under this Agreement or under any applicable law or
governmental regulation or procedure.

ARTICLE XIV.

INDEMNIFICATION

Section 14.1 General Indemnity of the Borrower. Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify the Servicer and each of the Administrator,
the Lender, Support Providers

 

60



--------------------------------------------------------------------------------

and each of their respective Affiliates, successors, transferees, participants
and assigns and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and reasonable related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively called “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or relating to any Transaction
Document or the transactions contemplated thereby, any commingling of funds
(whether or not permitted hereunder), or the use of proceeds therefrom by the
Borrower, including (without limitation) in respect of the funding of any Loan
or in respect of any Receivable; excluding, however, (a) Indemnified Amounts to
the extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Indemnified Party seeking indemnification, and (b) Excluded Taxes.

Section 14.2 Indemnity of the Servicer. Without limiting any other rights which
any such Person may have hereunder or under applicable law, the Servicer, hereby
agrees to indemnify each Indemnified Party forthwith on demand, from and against
any and all Indemnified Amounts awarded against or incurred by any of them
arising from, or related to, the gross negligence or willful misconduct of the
Servicer, the inaccuracy of any representation or warranty of the Servicer, or
the failure of the Servicer to perform its obligations under any Transaction
Document; excluding, however, (a) Indemnified Amounts to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of any Indemnified Party, (b) Indemnified Amounts
to the extent solely due to non-payment by any Obligor on account of the
insolvency, bankruptcy, lack of creditworthiness, or financial inability to pay,
and (c) Excluded Taxes. Anything contained in this Section 14.2 to the contrary
notwithstanding: (1) the foregoing indemnification is not intended to, and shall
not, constitute a guarantee of the collectibility or payment of the Receivables,
and (2) nothing in this Section 14.2 shall be deemed to constitute a guarantee
of principal or interest on the Loans or require the Servicer to indemnify any
Indemnified Party for, and “Indemnified Amounts” shall not include the amount of
any Receivables which are not collected, not paid or are otherwise uncollected
on account of the insolvency, bankruptcy, lack of creditworthiness or financial
inability to pay of the applicable Obligor.

ARTICLE XV.

MISCELLANEOUS

Section 15.1 No Waiver; Remedies. No failure on the part of any of the
Administrator, the Lender, Indemnified Parties or Affected Parties to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by any of them of
any right, power or remedy hereunder preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. Without limiting the foregoing, each of the Liquidity Banks and Support
Providers is hereby authorized by the Borrower at any time and from time to
time, to the fullest extent permitted by law, to set off and apply to the
Obligations any and all deposits (general or special, time or demand,
provisional or final) of the Borrower at any time held and other indebtedness at
any time owing by such Liquidity Bank or Support Provider to or for the credit
or the account of the Borrower.

 

61



--------------------------------------------------------------------------------

Section 15.2 Amendments, Etc.

(a) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section 15.2.

(b) Neither this Agreement nor any other Transaction Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower, the Servicer
and the Administrator; provided, however, that no such modification or waiver
shall:

(i) without the consent of the Lender, (A) extend the Stated Commitment
Termination Date, the Liquidity Termination Date or the date of any payment or
deposit of Collections by the Borrower or the Servicer, (B) reduce the rate or
extend the time of payment of interest (or any component thereof), (C) reduce
any fee payable to the Administrator for the benefit of the Lender, (D) except
pursuant to Article XII hereof, change the principal amount of the Lender’s loan
or Liquidity Bank’s Commitment, (E) amend, modify or waive any provision of this
Section 15.2, (F) consent to or permit the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, (G) change
the definition of “Eligible Receivable,” “Yield Reserve,” “Loss Reserve,”
“Aggregate Reserve Percentage” or “Delinquency Ratio,” or (H) amend or modify
any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner which would
circumvent the intention of the restrictions set forth in such clauses; or

(ii) without the written consent of the Administrator, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of the Administrator.

Section 15.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth opposite its name on Schedule 15.3
hereto or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile or
e-mail, when sent, receipt confirmed by telephone or electronic means, except
that Borrowing Requests shall be effective when delivered in writing in
accordance with Section 2.2.

 

62



--------------------------------------------------------------------------------

Section 15.4 Costs, Expenses and Taxes. In addition to its obligations under
Section 14.1, the Borrower agrees to pay on demand:

(a) except to the extent limited by Section 9.1.11 and the Fee Letter, all
reasonable costs and expenses incurred by Administrator, the Lender, the
Liquidity Banks, the Support Providers and the Servicer (other than salaries or
wages of employees of such Persons) in connection with (i) the preparation,
execution, delivery, administration and enforcement of, or any breach of, the
Transaction Documents, the Liquidity Agreements and, to the extent directly
related to this Agreement, the other Program Documents (including any amendments
or modifications of or supplements to the Program Documents directly related to
this Agreement), including, without limitation, the reasonable fees and expenses
of outside counsel to any of such Persons incurred in connection therewith,
(ii) the perfection of the Administrator’s security interest in the Collateral,
(iii) the maintenance of the Lock-Boxes and the Lock-Box Accounts, (iv) the
audit of the books, records and procedures of Originators, the Servicer and the
Borrower by the Administrator’s auditors (which may be employees of the
Administrator), and (v) Rating Agency fees related to the transactions
contemplated by this Agreement; and

(b) all stamp and other transactional or filing taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the Lender Note, the other Transaction Documents,
or (to the extent directly related to this Agreement) the Program Documents, and
agrees to indemnify each Indemnified Party against any liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and fees.

Section 15.5 Binding Effect; Survival. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender, the Administrator and their
respective successors and assigns, and the provisions of Article VI and Article
XIV shall inure to the benefit of the Affected Parties and the Indemnified
Parties, respectively, and their respective successors and assigns; provided,
however, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XIII. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time, after the Commitment
Termination Date, when all Obligations have been finally and fully paid and
performed. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower or the Servicer pursuant to
Article VIII and the indemnification and payment provisions of Article XIV and
Article VI, Sections 15.4, 15.11 and 15.12 shall be continuing and shall survive
any termination of this Agreement and any termination of Jarden’s rights to act
as the Servicer hereunder or under any other Transaction Document.

Section 15.6 Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement. Unless otherwise indicated, references in
this Agreement to any Section, Appendix, Schedule or Exhibit are to such Section
of or Appendix, Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

 

63



--------------------------------------------------------------------------------

Section 15.7 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 15.8 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE SECURITY INTERESTS OF THE ADMINISTRATOR, FOR THE BENEFIT
OF THE SECURED PARTIES.

Section 15.9 Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original but all
of which shall constitute together but one and the same agreement.

Section 15.10 Submission to Jurisdiction; Waiver of Trial by Jury.

(a) Each of the Borrower and the Servicer hereby submits to the nonexclusive
jurisdiction of any United States District Court for the Southern District of
New York and of any New York state court sitting in New York, New York for
purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. Each of the
Borrower and the Servicer hereby irrevocably waives, to the fullest extent
possible, any objection it may now or hereafter have to the venue of any such
proceeding and any claim that any such proceeding has been brought in an
inconvenient forum. Nothing in this Section 15.10 shall affect the right of the
Administrator or the Lender to bring any action or proceeding against the
Borrower or the Servicer or their respective properties in the courts of other
jurisdictions.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.

Section 15.11 No Recourse Against Lender. The obligations (if any) of the Lender
under this Agreement are solely the corporate obligations of the Lender. No
recourse shall be had for any obligation, covenant or agreement (including,
without limitation, the payment of any amount owing in respect to this Agreement
or the payment of any Fee hereunder or for any other obligation or claim)
arising out of or based upon this Agreement or any other agreement, instrument
or Transaction Document entered into pursuant hereto or in connection herewith
against any stockholder, employee, officer, director, manager, administrator,
partner or incorporator of the Lender, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.

 

64



--------------------------------------------------------------------------------

Section 15.12 No Proceedings. Each of the parties hereto hereby agree that it
will not institute against the Lender, or join any other Person in instituting
against the Lender, any insolvency proceeding (namely, any proceeding of the
type referred to in the definition of Event of Bankruptcy) so long as any
Commercial Paper Notes issued by the Lender shall be outstanding and there shall
not have elapsed one year plus one day since the last day on which any such
Commercial Paper Notes shall be outstanding. The provisions of this
Section 15.12 shall survive the termination hereof.

Section 15.13 Confidentiality. Each of the Administrator and the Lender will,
and will cause its affiliates, directors, officers, employees and
representatives to, keep confidential, and not publish, disclose or otherwise
divulge and use only in connection with this Agreement any non-public
information furnished to it by Jarden, any Affiliate, any Subsidiary or any of
their respective agents in respect of this Agreement that Jarden (or such other
Person) identifies as being confidential at the time it furnishes the same,
directly or indirectly (collectively, the “Information”), provided that nothing
herein shall limit the disclosure of the Information (i) after the Information
shall have been made public (other than through a violation of this
Section 15.13), (ii) to the extent required by statute, rule, regulation or
judicial process, (iii) to counsel and auditors for the Lender, the Bank or the
Administrator solely in connection with the transactions contemplated hereby or
as required for the administration of the Lender, (iv) to bank examiners (or any
other regulatory authority having jurisdiction over the Lender or the
Administrator), or to auditors or accountants of the Administrator and the
Lender, (v) to any of the Lender’s Support Providers or Rating Agencies in
connection with the transactions contemplated hereby, (vi) in connection with
any litigation to which the Lender or the Administrator is a party in connection
with the transactions contemplated hereby, or in connection with the enforcement
of rights or remedies hereunder, or (vii) to a Subsidiary or Affiliate of the
Lender for a business reason related solely to the transactions contemplated
hereby, or in connection with the administration or enforcement of this
Agreement or any litigation to which the Lender or the Administrator is a party
in connection with the transactions contemplated hereby; provided, further, that
(x) unless specifically prohibited by applicable law or court order, each the
Lender and the Administrator shall, prior to disclosure thereof, notify Jarden
of any request for disclosure of the Information (so that Jarden may seek to
obtain a protective order in respect thereof or, at Jarden’s election, grant a
waiver of compliance with this provisions of this Agreement) (A) by any
Governmental Authority or representative thereof (other than any such request in
connection with an examination of the financial condition of the Lender or the
Administrator by such Governmental Authority) or (B) pursuant to legal process
and (y) in no event shall the Lender or the Administrator be obligated or
required to return the Information furnished by Jarden.

Section 15.14 Entire Agreement. This Agreement and the other Transaction
Documents executed and delivered herewith represent the final agreement among
the parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.

 

65



--------------------------------------------------------------------------------

Section 15.15 Limitation on Payments. Notwithstanding any provisions contained
in this Agreement to the contrary, the Lender shall not, nor shall it be
obligated to, pay any amount pursuant to this Agreement unless (a) the Lender
has received funds which may be used to make such payment and which funds are
not required to repay its Commercial Paper Notes and advances under its Support
Agreements when due and (b) after giving effect to such payment, either
(i) there is sufficient liquidity availability (determined in accordance with
the Program Documents), under all of the liquidity facilities for the Lender’s
commercial paper program, to pay the “Face Amount” (as defined below) of all its
outstanding Commercial Paper Notes and advances under its Support Agreements
when due or (ii) all of its Commercial Paper Notes and advances under its
Support Agreements are paid in full. Any amount which the Lender does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the Bankruptcy Code) against or an obligation of the
Lender for any such insufficiency unless and until such payment may be made in
accordance with clauses (a) and (b) above. The agreements in this Section 15.15
shall survive termination of this Agreement and payment of all obligations
hereunder. As used in this Section 15.15, the term “Face Amount” means, with
respect to outstanding Commercial Paper Notes or advances under Support
Agreements, (x) the face amount of any such Commercial Paper Notes issued on a
discount basis, and (y) the principal amount of, plus the amount of all interest
accrued and to accrue thereon to the stated maturity date of, any such
Commercial Paper Notes issued on an interest-bearing basis or any such advances
under a Support Agreement.

Section 15.16 Acknowledgment of a Notice. The Administrator and the Lender
hereby acknowledge that they have been notified in writing that they will not
have any recourse to the stock or assets of Jarden or any of its “Restricted
Subsidiaries” as defined in that certain Indenture, dated as of April 24, 2002,
among Jarden Corporation, Alltrista Newco Corporation, Alltrista Plastics
Corporation, Alltrista Unimark, Inc., Alltrista Zinc Products, L.P., Caspers Tin
Plate Company, Hearthmark, Inc., Lafayette Steel & Aluminum Corporation, LumenX
Corporation, Penn Video, Inc., Quoin Corporation, Tilia, Inc., Tilia Direct,
Inc., Tilia International, Inc., TriEnda Corporation, Unimark Plastics, Inc.,
and The Bank of New York, as trustee (as amended or supplemented, the
“Indenture”) other than equity interest in an Unrestricted Subsidiary (as
defined therein). Nothing in this Section 15.16 shall in any way be deemed to
change or in any way affect any of the rights and obligations of any of the
parties under any of the Transaction Documents.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JARDEN RECEIVABLES, LLC, AS BORROWER By:   Sunbeam Products, Inc.   Its Manager
and Sole Member By:  

/s/ Desiree DeStefano

Name:   Desiree DeStefano Title:   Vice President and Assistant Treasurer JARDEN
CORPORATION, AS INITIAL SERVICER By:  

/s/ Desiree DeStefano

Name:   Desiree DeStefano Title:   Executive Vice President of Finance and
Treasurer

 

67



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, AS LENDER By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President
SUNTRUST CAPITAL MARKETS, INC., AS ADMINISTRATOR By:  

/s/ Michael G. Maza

Name:   Michael G. Maza Title:   Managing Director

 

68